 

______________________________________________________________________________


PURCHASE AND SALE AGREEMENT

dated as of

July 26, 2012

by and between

White Horse Energy, LLC,

as Seller

and

Blue Earth, Inc.,

as Buyer




______________________________________________________________________________

















--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page










ARTICLE 1

DEFINITIONS AND INTERPRETATION

1

1.1

Defined Terms

1

1.2

Interpretation

9

ARTICLE 2

PURCHASE PRICE; REPLACEMENT OF CREDIT SUPPORT; BUYER PARENT GUARANTY

9

2.1

Purchase Price

9

ARTICLE 3

CLOSING; CONDITIONS PRECEDENT; SELLER DISCLOSURE SCHEDULES

10

3.1

Closing

10

3.1.1

Time and Place of the Closing

10

3.1.2

Actions at the Closing

10

3.1.3

Conditions Precedent to Obligations of Buyer at the Closing

11

3.1.4

Conditions Precedent to Obligations of Seller at Closing

12

3.2

Disclosure Schedules

13

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

13

4.1

General Representations and Warranties Regarding Seller

13

4.1.1

Organization

13

4.1.2

Authority and Power

13

4.1.3

Valid and Binding Obligations

13

4.1.4

Approvals and Consents

13

4.1.5

No Violations

14

4.1.6

No Litigation

14

4.1.7

Equity Interests

14

4.1.8

Brokers

14

4.1.9

Full Disclosure

15

4.2

Representations and Warranties Regarding Project Company and the Project

15

4.2.1

Organization of Project Company

15

4.2.2

Valid and Binding Obligations

15

4.2.3

No Violations

16

4.2.4

Contracts

16

4.2.5

Compliance with Laws

16

4.2.6

Permits and Other Governmental Approvals

16

4.2.7

Litigation

17

4.2.8

Financial Statements; No Undisclosed Liabilities; Indebtedness; Absence of
Changes

17

4.2.9

Tax Matters

18

4.2.10

Environmental Matters

19

4.2.11

Employees

19

4.2.12

Employee Benefit Plans

19

4.2.13

Subsidiaries and Joint Ventures

20

4.2.14

Insurance

20

4.2.15

Affiliate Transactions

20

4.2.16

Project Development

20








-i-

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page










4.2.17

Intellectual Property

21

4.2.18

Real Estate Contracts; Project Assets

21

4.2.19

Bank Accounts, Directors and Officers

23

4.2.20

Foreign Corrupt Practices Act

23

4.2.21

Books and Records

23

4.2.22

Utilities

23

4.2.23

Regulatory Status

23

ARTICLE 5

REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF BUYER

24

5.1

Representations and Warranties of Buyer

24

5.1.1

Organization

24

5.1.2

Authority and Power

24

5.1.3

Valid and Binding Obligations

24

5.1.4

Approvals and Consents

24

5.1.5

No Violations

24

5.1.6

No Litigation

24

5.1.7

Securities Law Matters

25

ARTICLE 6

COVENANTS

25

6.1

Covenants of the Parties

25

6.1.1

Consummation of Transaction and Obtaining Approvals

25

6.2

Covenants of Seller

26

6.2.1

Pre-Closing Period Actions

26

6.2.2

Notification of Litigation

27

6.2.3

Books and Records

28

6.2.4

Pre-Closing Access to Information; Confidentiality; Observers

28

6.2.5

Intercompany Obligations

28

6.2.6

Development Activities

28

6.2.7

Information Rights

29

6.2.8

No Negotiations

29

6.2.9

Tax Treatment

29

6.2.10

Liens; Indebtedness

29

6.2.11

Advice of Changes

29

6.2.12

Meetings

29

6.3

Tax Matters

30

6.3.1

Tax Returns

30

6.3.2

Tax Proceedings

31

6.3.3

Cooperation

31

6.3.4

Refund

31

6.3.5

Tax Indemnity

32

6.3.6

Transfer Taxes

32

6.3.7

Tax Treatment of Sale

32

6.3.8

Treatment of Payments

33

6.4

Further Assurances

33








 -ii-

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page










ARTICLE 7

INDEMNIFICATION AND REMEDIES

33

7.1

General

33

7.2

Limitations on Indemnification

33

7.2.1

Timing of Claim

34

7.2.2

Payment of Claims; Set-Off

34

7.2.3

Tipping Basket

34

7.2.4

Overall Limitation on Liability of Parties

34

7.2.5

Exclusive Remedy

34

7.2.6

Specific Performance

34

7.2.7

Certain Matters Affecting Indemnification

34

7.2.8

Risk Allocation

34

7.3

Procedure for Indemnification With Respect to Third-Party Claims

35

7.3.1

Notice of Claim

35

7.3.2

Conduct of Third Party Claim

36

7.3.3

Payment of Third-Party Claims

36

7.3.4

Access to Information

36

7.3.5

Subrogation

37

7.3.6

Non-Recourse

37

7.3.7

Treatment of Indemnification

37

ARTICLE 8

TERMINATION

37

8.1

Termination of Agreement

37

8.2

Effect of Termination

38

ARTICLE 9

MISCELLANEOUS

38

9.1

Notices

38

9.2

Entire Agreement; Amendments

39

9.3

Successors and Assigns

39

9.4

Project Financing

40

9.5

Currency Matters

40

9.6

Governing Law

40

9.7

Consent to Jurisdiction; Waiver of Jury Trial

40

9.8

Expenses

40

9.9

Confidential Information

41

9.10

Public Statements

41

9.11

Joint Effort

41

9.12

Captions

41

9.13

Severability

41

9.14

Counterparts

41

9.15

Third Parties

41

9.16

No Waiver

41

9.17

Delivery by Facsimile or PDF

41











-iii-

 







--------------------------------------------------------------------------------







EXHIBITS

Exhibit A

Form of Assignment Agreement

Exhibit B

Form of Nonforeign Certificate

Exhibit C

Form of General Release

Exhibit D

Power Purchase Agreement

Exhibit E

Data Room Document Schedule

Exhibit F

Amended and Restated Lease Agreement

Exhibit G

Escrow Agreement




SCHEDULES

Seller Disclosure Schedules

Schedule 3.1.3.4

Receipt of Material Contracts

Schedule 4.1.4

Approvals and Consents

Schedule 4.1.7.2

Equity Interests

Schedule 4.2.4

Material Contracts

Schedule 4.2.7

Litigation

Schedule 4.2.8.1

Financial Statements

Schedule 4.2.8.2

Liabilities

Schedule 4.2.8.3

Indebtedness

Schedule 4.2.8.4

Changes

Schedule 4.2.10

Environmental Matters

Schedule 4.2.14

Insurance Policies

Schedule 4.2.15

Affiliate Transactions

Schedule 4.2.16

Project Development

Schedule 4.2.17

Intellectual Property

Schedule 4.2.18

Real Estate Contracts; Project Assets

Schedule 4.2.19

Bank Accounts; Directors and Officers

Schedule 4.2.21

Books and Records

Schedule 6.4.7

Allocation Schedule




Buyer Disclosure Schedules

Schedule 5.1.4

Buyer Approvals and Consents






















--------------------------------------------------------------------------------







PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of July 26, 2012
(the “Agreement Date”), is entered into by and betweenBlue Earth, Inc., a Nevada
corporation(“Buyer”), and White Horse Energy, a Utah limited liability company
(“Seller”) (Seller and Buyer being sometimes hereinafter referred to
individually as a “Party” and collectively as the “Parties”), with reference to
the following:

A.

Seller owns 100% of the equity interests in  Waianae PV-02, LLC, a Hawaii
limited liability company (“Project Company”), which is developing an
approximately 400 kW(AC) solar electric generating facility located in Waianae,
Hawaii (the “Project”).

B.

Subject to the terms and conditions hereof, Seller desires to sell the equity
interests of Project Company to Buyer, and Buyer wishes to purchase such equity
interests from Seller.

In consideration of the mutual covenants and agreements in this Agreement and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1

Defined Terms.  Capitalized terms used in this Agreement (including in the
recitals hereto) without other definition shall have the following meanings,
unless the context clearly requires otherwise:

“Action” means any litigation, cause of action, claim, breach of contract,
violation of duty or violation of Law, arbitration, audit, hearing, suit,
investigation or proceeding (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Authority, arbitrator or any
other Person.

“Acquisition Proposal” means any proposal for a merger, consolidation or other
business combination involving Project Company or the Project or any proposal or
offer to acquire in any manner any of the voting power in, or, other than in the
ordinary course, any of the assets of Project Company or the Project.

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with such first Person.

“Agreement” means this Purchase and Sale Agreement, including all Exhibits,
Schedules and other attachments hereto, as amended, restated or otherwise
modified from time to time.

“Agreement Date” has the meaning given in the preamble to this Agreement.

“Agreement Time” means the time on the Agreement Date at which all the Parties
have executed and delivered this Agreement.

“Allocation Schedule” has the meaning given in Section 6.4.7.

“Apportioned Obligations” has the meaning given to it in Section 6.3.1.3.











--------------------------------------------------------------------------------







“Assignment Agreement” means an agreement substantially in the form attached
hereto as Exhibit A, which provides for the assignment at Closing of the Equity
Interests by Seller to Buyer.

“Benefit Plan” means any employee benefit plan, as that term is defined in
Section 3(3) of ERISA, or other pension, bonus, profit sharing, stock option or
other agreement or arrangement providing for employee remuneration or benefits,
including a multiemployer plan, as that term is defined in Section 4001(a)(3) of
ERISA, which plan is in existence at the Closing Date or at any time within the
five (5) year period prior thereto to which Seller or an ERISA Affiliate
contributes or has contributed on behalf of any employee, former employee,
executive, manager, officer or director (or any beneficiary thereof) within the
five (5) year period preceding the Closing Date, in each case, pursuant to which
Project Company has or could have any current or future Liability.

“Books and Records” means all files, documents, instruments, papers, books and
records material to the ownership, business or condition of Project Company and
of Seller or any of their respective Affiliates to the extent relating to
Project Company or the Project, including, where applicable, minute books,
membership interest certificates and books and membership interest transfer
ledgers.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in San Francisco, CA are required or authorized by Law to
close.

“Buyer” has the meaning given in the preamble to this Agreement.

“Buyer Disclosure Schedules” means the schedules to Buyer’s representations and
warranties provided pursuant to Article 5.

“Buyer Transaction Documents” has the meaning given in Section 5.1.2.

“Buyer’s Counsel” has the meaning set forth in Section 3.1.1.

“Buyer’s Knowledge” means the actual knowledge of the officers and directors of
the Buyer.

“Charter Documents” means, with respect to any Person, all organizational
documents and all limited liability company agreements, partnership agreements,
member agreements or similar Contracts relating to the ownership or governance
of such Person.

“Closing” has the meaning given in Section 3.1.

“Closing Actions” has the meaning given in Section 3.1.2.

“Closing Date” has the meaning given in Section 3.1.

“Closing Date Payment” has the meaning given in Section 2.1.1.2.

“COD Payment” has the meaning given in Section 2.1.1.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commencement of Operations Date” means the date at which construction on the
Project is completed and the Project operates at nameplate capacity and power is
sold under the PPA.

“Company Group” means any “affiliated group” (as defined in Section 1504(a) of
the Code without regard to the limitations contained in Section 1504(b) of the
Code) that, at any time on or before





2




--------------------------------------------------------------------------------







the Closing Date, includes or has included the Project Company or any
predecessor of or successor to Project Company (or another such predecessor or
successor), or any other group of corporations that, at any time on or before
the Closing Date, files or has filed Tax Returns on a combined, consolidated or
unitary basis with Project Company or any predecessor of or successor to Project
Company (or another such predecessor or successor). No given in Section 9.9.

“Contract” means any agreement, contract, lease, consensual obligation,
promissory note, evidence of indebtedness, purchase order, letter of credit,
license, promise or undertaking of any nature (whether written or oral and
whether express or implied).

“Contingent Payment” has the meaning given in Section 2.1.1.4.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, its capacity as sole or managing
member, its capacity as general partner, by contract or otherwise.  The term
“Control” when used as a verb in the referenced clauses shall have a correlative
meaning.

“Data Room” means all documents and materials posted to, and not removed from,
the smartsheet.com website in the folder named “www.smartsheet.com/Roland” and
listed on Exhibit E, DATA ROOM Document Schedule.

“Deposit” has the meaning given in Section 2.1.1.1.

“Enforceability Exceptions” has the meaning given in Section 4.1.3.

“Environmental Claim” means any and all Actions relating to the Project or
Project Company based upon, alleging, asserting or claiming any actual or
potential (a) violation of any Environmental Law or (b) Liability under any
Environmental Law for investigatory costs, cleanup costs, removal costs,
remedial costs, response costs, natural resource damages, property damage,
personal injury, fines, or penalties arising out of, based on, resulting from,
or related to the presence, release, or threatened release into the environment,
of any Hazardous Material.

“Environmental Law” means any Law relating to (a) the protection of the air,
water, land, wildlife (including endangered species), the preservation of
cultural resources or natural resources or (b) the generation, use, handling,
treatment, storage, disposal or transportation of Hazardous Materials.

“Equity Interests” means the equity interests (including all of the limited
liability company interests and rights as a member under the Hawaii UNIFORM
LIMITED LIABILITY COMPANY ACTor otherwise) in Project Company that are to be
sold to Buyer at Closing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, with respect to Seller or Project Company, any member
of a controlled group of corporations or group of trades or businesses under
common control with Seller or Project Company (within the meaning of Section
414(b), (c) and (m) of the Code).

“Expense Payment” has the meaning given in Section 2.1.1.3.

“FERC” means the Federal Energy Regulatory Commission.

“Financial Statements” has the meaning given to it in Section 4.2.8.1.





3




--------------------------------------------------------------------------------







“FPA” means the Federal Power Act, as amended.

“Fundamental Representations” means those representations and warranties made in
Sections 4.1.1 (Organization), 4.1.2 (Authority and Power), 4.1.3 (Valid and
Binding Obligations), 4.1.7 (Equity Interests), 4.1.8 (Brokers), 4.2.1
(Organization of Project Company), 4.2.8.3 (Indebtedness, etc.), 4.2.9 (Tax
Matters), 4.2.10 (Environmental Matters), 4.2.18.2 (Title to Assets), 5.1.1
(Organization), 5.1.2 (Authority and Power) and 5.1.3 (Valid and Binding
Obligations).

“General Release” has the meaning given to it in Section 3.1.3.9.

“Governmental Approval” means any authorization, approval, consent, license,
ruling, permit, tariff, certification, exemption, order, recognition, grant,
confirmation, clearance, filing or registration by or with any Governmental
Authority.

“Governmental Authority” means any federal, national, regional, state, municipal
or local government authority, tribunal, court, agency, authority, body, board
or instrumentality, or any regulatory, administrative or other department,
bureau or agency, or any political or other subdivision, department or branch of
the foregoing, including any independent system operator or electric reliability
organization.

“Hazardous Materials” means any substance, waste, contaminant or material that
is listed, defined, designated, classified or regulated as hazardous, dangerous,
radioactive, corrosive, flammable, or toxic, or as a pollutant or contaminant,
under or pursuant to any Environmental Law.

“Indebtedness” means (a) any indebtedness for borrowed money or issued in
substitution for or exchange of indebtedness for borrowed money, (b) any
indebtedness evidenced by any note, bond, debenture, mortgage or other debt
security, (c) any indebtedness for the deferred purchase price of property or
services, (d) liabilities under any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement or other similar agreement designed to protect Project Company against
fluctuations in interest rates or other currency fluctuations, (e) all
liabilities with respect to any commitment by which Project Company assures a
creditor against loss (including, without limitation, contingent reimbursement
obligations with respect to letters of credit) and all other liabilities
guaranteed in any manner by Project Company, (f) any obligations under
capitalized leases, conditional sales contracts and other similar title
retention instruments whether short term or long term, (g) any indebtedness
secured by a Lien on any property or assets of Project Company and/or any
off-balance sheet financings, (h) to the extent due and payable, all accrued
interest, prepayment premiums, penalties, expenses or other amounts related to
any of the foregoing, and (i) all liabilities with respect to the obligations of
other Persons of the types described in clauses (a) - (h) above guaranteed in
any manner by Project Company.

“Indebtedness Document” means any note purchase agreement, loan agreement,
financing agreement, promissory note, deed of trust, security agreement,
collateral agency agreement, account control agreement, equity contribution
agreement and any other document evidencing or securing any Indebtedness.

“Indemnified Group” has the meaning given in Section 7.1.

“Indemnified Party” has the meaning given in Section 7.1.

“Indemnity Payment Date” has the meaning given to it in Section 7.2.2.





4




--------------------------------------------------------------------------------







“Indemnitor” has the meaning given in Section 7.1.

“Insurance Policies” has the meaning given to it in Section 4.2.14.

“Intellectual Property” means all intellectual property, including all of the
following: (a) patents, patent applications, continuations,
continuations-in-part, divisions, reissues, patent disclosures, inventions
(whether patentable or unpatentable and whether or not reduced to practice) and
improvements thereto; (b) trademarks, service marks, trade dress, logos, trade
names, brand names and corporate names, and any other source-identifying
designations or devices, including Internet domain names and registrations
thereof, along with the goodwill associated with the foregoing and registrations
and applications for registration thereof; (c) works of authorship (whether or
not copyrightable and whether or not published) including all product manuals,
marketing brochures, training materials and web site content, and all copyrights
and registrations and applications for registration thereof; (d) mask works and
registrations and applications for registration thereof; (e) computer software,
data and documentation; (f) trade secrets and confidential business information
(including ideas, formulas, and compositions, know-how, manufacturing and
production processes and techniques, research and development information,
software products in development, drawings, specifications, designs, plans,
proposals, technical data, financial (excluding Benefit Plans), marketing, and
business data, pricing and cost information, business and marketing plans, and
customer and supplier lists and information) and other proprietary information;
and (g) copies and tangible embodiments thereof (in whatever form or medium).

“IRS” means the United States Internal Revenue Service.

“Law” means any applicable federal, national, regional, state, municipal or
local law, statute, treaty, rule, regulation, ordinance, order, code, protocol,
judgment, decree, directive, injunction, writ or similar action or decision duly
implementing any of the foregoing by any Governmental Authority, and includes
all applicable Governmental Approvals.

“Leased Real Property” means any leases or subleases of real property or
interests in real property used by the Project Companyfor the Project under
which the Project Company is a party.

“Lenders” has the meaning given in Section 9.3.

“Liability” means any liability, debt or obligation whatsoever, whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, incurred or due or to become due.

“Lien” means any mortgage, pledge, bailment (in the nature of a pledge or for
purposes of security), deed of trust, the grant of power to confess judgment,
conditional sale or title retention agreement (including any lease in the nature
thereof), lien, charge, claim, option, equitable interest, security interest,
third party right, assignment, hypothecation, restriction on voting, sale,
transfer or disposition, assessments, easements, variances, encroachments, power
of sale, encumbrance, exclusive license, other agreement or arrangement (whether
voluntary or involuntary, choate or inchoate or imposed by Law) that has the
same or a similar effect to the granting of security or of any similar right of
any kind (including any conditional sale or other title retention agreement) or
any arrangement or obligation to create the foregoing.

“Loss” means the amount of any loss, cost, expense, damage or Liability,
including interest, fines, penalties, reasonable legal and accounting fees and
expenses (excluding any costs or expenses of internal counsel and accountants)
and court costs, including any of the foregoing arising from any Action, but
excluding (a) special or punitive damages, (b) loss of opportunity damages and
(c) other indirect and





5




--------------------------------------------------------------------------------







consequential damages to the extent not reasonably foreseeable, in each case,
unless such damages are awarded to a Person in an indemnifiable Third Party
Claim in accordance with Section 7.3.

“Made Available” means posted to, and not removed from, the Data Room, as of the
Agreement Date (a compact disc of materials Made Available shall be provided to
Buyer within five (5) Business Days of the Agreement Date, and an additional
compact disc with all updating materials shall be provided to Buyer on the
Closing Date) or posted thereafter in accordance with Section 3.2.

“Material Adverse Effect” means any condition, circumstance, event or change
that has had or is reasonably likely to have a material adverse effect on the
business, results of operation, assets, properties, projected operations,
financial assumptions or condition (financial or otherwise) of Project Company
or the Project excluding, without limitation: (a) any event or condition
resulting from or relating to changes or developments in Laws, the economy,
financial markets or commodity markets; (b) any event or condition generally
applicable to the solar power generation industry, whether international,
national, regional or local; (c) any order or act of a Governmental Authority
affecting providers or users of generation, transmission or distribution of
electricity generally, that imposes restrictions, regulations or other
requirements thereon; or (d) changes in general regulatory or political
conditions, including any acts of war or terrorist activities; except in the
case of clauses (a) through (d) above, to the extent the adverse effect the
Project or Project Company is disproportionate to the adverse effect on the
industry as a whole.

“Material Contract” means, in each case, any Contract to which Project Company
is a party, or by the terms of which Project Company is bound, that is (a) any
Contract as to which the expected annual cost of performing such contract in the
ordinary course by Project Company, or the annual revenue in any year exceeds
One Thousand Dollars ($1,000) or in the aggregate exceeds Two Thousand Dollars
($2,000); (b) any Contract between Project Company and Seller or any Affiliate
of Project Company; (c) any teaming or similar agreement in connection with the
development of the Project; (d) any interconnection or transmission-related
agreements or applications for interconnection or transmission of or from the
Project; (e) any power purchase or sale agreement; (f) any agreements with any
engineering, construction, design and/or procurement contractor, solar panel
manufacturer or other material equipment supplier, utility, contractor or other
third party; (g) any Indebtedness Document or other Contract relating to the
borrowing of money or to mortgaging, pledging or otherwise placing a Lien on any
of its assets, or guarantying any obligation (other than endorsements made for
collection) or otherwise related to any Indebtedness; (h) any exclusivity
agreement or other Contract which prohibits it from freely engaging in business
anywhere in the world, including any exclusivity agreement with any EPC
contractor, solar panel manufacturer or other supplier or utility, contractor;
(i) any Contract respecting any partnership, joint venture, strategic alliance
or other similar Contract or arrangement; (j) all employment, severance or
change in control Contracts binding upon Project Company; (k) any Contract
relating to the purchase, sale, ownership, leasing, subleasing, transfer, use of
real property or any similar Contract; (l) provides for non monetary obligations
on the part of Project Company, the non-performance of which obligations would
reasonably be expected to have a Material Adverse Effect; (m) relates to the
acquisition or sale by Project Company of any business or Person or Contract
with respect to the lending of funds; (n) is a conciliation, settlement, or
similar agreement with any Governmental Authority; (o) has or would reasonably
be expected to have the effect of prohibiting the development, ownership or
operation of the Project as currently proposed to be developed, owned or
operated by Project Company (including covenants not to compete); (p) grants any
power of attorney; (q) to the extent not included in any of the foregoing, any
operation and maintenance agreement or module or inverter supply agreement and
related warranty terms or agreement relating to such Project; (r) any Contracts
related to the sale of the Project or Project Company other than the Transaction
Documents; (s) any Contracts relating to the Equity Interests; and (t) each
amendment, supplement and modification (whether oral or written) of any of the
foregoing.





6




--------------------------------------------------------------------------------







“Observers” has the meaning given in Section 6.2.4.2.

“Other Signatory” has the meaning given in Section 4.2.4.

“Outside Date” has the meaning given in Section 8.1(d).

“Ownership Interest” means, with respect to any Person, any share, capital
stock, partnership, membership or similar interest or other indicia of equity
ownership (including, any option, warrant, profits interests or similar right or
right or security convertible, exchangeable or exercisable therefor or other
instrument or right the value of which is based on any of the foregoing) in such
Person.

“Pay-Off Letter” has the meaning given in Section 3.1.3.10.

“Party” or “Parties” has the meaning given in the preamble to this Agreement.

“Permits” means all consents, permits, license, orders, registrations,
certificates, approvals or other similar rights, authorizations or directives
from any Governmental Authority.

“Permitted Encumbrances” means (a) those restrictions on transfer imposed by
applicable securities Laws; (b) restrictions imposed on transfers set forth in
the Charter Documents of Project Company and (c) any Liens created by or through
Buyer.

“Permitted Lien” means any of the following Liens: (a) any Lien for Taxes not
yet due or delinquent; (b) any Lien arising in the ordinary course of business
by operation of applicable Law with respect to a Liability that is not yet due
or delinquent; (c) imperfections or irregularities of title and other Liens that
do not materially detract from the value of the affected property or materially
detract from the suitability of the affected property for development of the
Project; (d) zoning, planning, and other similar limitations and restrictions,
and all rights of any Governmental Authority to regulate any property that do
not, in the aggregate, materially detract from the value of the affected
property or materially detract from the suitability of the affected property for
development of the Project; (e) statutory or common law Liens in favor of
carriers, warehousemen, mechanics and materialmen, and statutory or common law
Liens to secure claims for labor, materials or supplies with respect to a
Liability that is not yet due or delinquent; and (f) any Liens created by or
through Buyer.

“Person” means any individual, sole proprietorship, corporation, partnership,
joint venture, limited liability partnership, limited liability company, trust,
unincorporated association, institution, Governmental Authority or any other
entity.

“Power Purchase Agreement” means that certain Schedule FIT Tier 1 and Tier 2
Agreement, by and between Waianae PV No. 2, LLC and Hawaii Electric Company,
dated January 30, 2012, attached hereto as Exhibit D.

“Pre-Closing Period” means the period commencing with the Agreement Time and
ending upon the consummation of the Closing.

“Pre-Closing Taxable Period” has the meaning given in Section 6.3.1.1.

“Project” has the meaning given to it in the recitals.

“Project Company” has the meaning given to it in the recitals.

“Project Company Transaction Documents” has the meaning given in Section 4.2.2.





7




--------------------------------------------------------------------------------







“Project Site” means 86-119 Kuwale Road, Waianae, Hawaii, 96792 TMK: (1)
8-6-009-007.

 “PUHCA” has the meaning given to it in Section 4.2.5.

“Purchase Price” has the meaning given to it in Section 2.1.  

“Real Estate Contract” means, as to any Project Entity, any written deed,
option, purchase and sale, lease, sublease, easement, subeasement, license,
access and right of way agreement relating to the real property owned, leased or
for which Project Company has an option and comprising the Project site.

“Representatives” means each Party’s respective officers, directors, employees,
representatives, agents, attorneys or advisors.

“Securities Act” means the Securities Act of 1933.

“Seller Account” means the bank account(s) designated by Seller by written
notice, containing all necessary wire transfer information, to Buyer not less
than two (2) Business Days prior to the Closing.

“Seller Disclosure Schedules” means the schedules to Seller’s representations
and warranties provided pursuant to Article 4.

“Seller Transaction Documents” has the meaning given in Section 4.1.2.

“Seller’s Knowledge” means, with respect to Seller, (a) the actual or
constructive knowledge of the officers and directors of the Project Company and
the Seller and after reasonable inquiry, which shall be limited to (i)
reasonable investigation of the documents in the possession of Seller or any of
its Affiliates, including all documents in the Data Room, and (b) actual receipt
and/or possession of information by the officers and directors of the Project
Company and the Sellerand Affiliates that clearly conveys or should reasonably
be expected so to convey, the specific matter in respect which knowledge is
pertinent, and any reasonable investigation of relevant facts or circumstances
described therein.

“Service Provider” means any Person that provides, or has provided, services to
Project Company, including each of the members, managers, officers and
independent contractors of Project Company.

“Straddle Taxable Period” has the meaning given in Section 6.3.1.2.

“Subsidiary” shall mean, with respect to a specified Person, any other Person
Controlled by the specified Person.

“Tax” or “Taxes” means all taxes, including all charges, fees, duties, imposts,
levies or other assessments in the nature of taxes, now or hereafter imposed by
any Governmental Authority, including income, gross receipts, excise, property,
sales, gain, use, license, custom duty, unemployment, inheritance, corporation,
capital stock, transfer, franchise, payroll, withholding, social security,
minimum estimated, profit, gift, severance, value added, disability, premium,
recapture, credit, occupation, service, leasing, employment, stamp, goods and
services, ad valorem, utility, utility users and other taxes, and shall include
interest, penalties or additions attributable thereto or attributable to any
failure to comply with any requirement regarding Tax Returns.

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any such document
prepared on a consolidated, combined or





8




--------------------------------------------------------------------------------







unitary basis and also including any schedule or attachment thereto, and
including any amendment thereof.

“Taxing Authority” means the IRS and any other Governmental Authority
responsible for administration of Taxes under the Laws of any jurisdiction.

“Tipping Basket” has the meaning given in Section 7.2.3.

“Transaction Documents” means, collectively, this Agreement, the Assignment
Agreement, the General Releases, all certificates delivered pursuant to this
Agreement, and all other agreements or instruments between the Parties or their
Affiliates entered into pursuant to the terms hereof in order to carry out the
Closing Actions and the other transactions contemplated hereby.

“Transfer Taxes” has the meaning given in Section 6.3.6.

1.2

Interpretation.  Except where otherwise expressly provided or unless the context
otherwise necessarily requires, in this Agreement (including in the recitals
hereto):

(a)

Reference to a given Article, Section, Subsection, clause, Exhibit, or Schedule
is a reference to an Article, Section, Subsection, clause, Exhibit, or Schedule
of this Agreement, unless otherwise specified.

(b)

The terms “hereof”, “herein”, “hereto”, “hereunder” and “herewith” refer to this
Agreement as a whole.

(c)

Reference to a given agreement, instrument, document or Law is a reference to
that agreement, instrument, document or Law as modified, amended, supplemented
and restated (including by means of any change order, waiver or other
modification) through the date as of which such reference is made, and, as to
any Law, any successor Law.

(d)

Reference to a Person includes its predecessors, successors and permitted
assigns.

(e)

The singular includes the plural and the masculine includes the feminine, and
vice versa.

(f)

“Includes” or “including” means “including, for example and without limitation.”

(g)

References to “days” means calendar days.

(h)

Disclosure of any item on any Schedule to this Agreement will not constitute
disclosure of such item on any other Schedule to this Agreement, whether or not
the existence of the item or its contents should be or is relevant to any other
Schedule to this Agreement, unless an explicit cross-reference thereto appears
in such other Schedule or the disclosure of such item is made in such a way to
make its relevance to such other Schedule to this Agreement reasonably apparent
on its face.

ARTICLE 2

PURCHASE PRICE; REPLACEMENT OF CREDIT SUPPORT; BUYER PARENT GUARANTY








9




--------------------------------------------------------------------------------







2.1

Purchase Price.  The aggregate consideration that Buyer shall pay to Seller for
the Equity Interests (as adjusted, the “Purchase Price”) shall consist of:(i)
the Deposit, (ii) the Closing Date Payment, (iii) the Expense Payment, (iv) the
COD Payment, and (v) the Contingent Payment (all defined below).  The Purchase
Price shall be paid in accordance with this section.

2.1.1

Payment of Purchase Price.  The Purchase Price shall be delivered to Seller by
wire transfer to an account as instructed by Selleras follows:

2.1.1.1

$10,000 in cash that has already been paid to Seller (the “Deposit”) and will be
credited toward the Cash Payment;

2.1.1.2

$134,350 shall be payable in accordance with the schedule shown in section 2 of
the Escrow Agreement attached as Exhibit G (the “Closing Date Payment”). This
amount includes $20,100 in hard cost reimbursement (“Expense Payment”).  

2.1.1.3

$124,250 shall be payable on the Commencement of Operations Date (the “COD
Payment”).

2.1.1.4

Up to $35,000 (the “Contingent Payment”)shall be payable on the Commencement of
Operations Date under the following terms.  If the total costs and expenditures
related to the Project, including but not limited to costs paid to the EPC
costs, general contractor costs, service providers, equipment, pre-closing hard
costs reimbursed, plus interconnection costs (est. $48,000) and any developer
fees (collectively “Total Project Cost”) equals less than $1,850,000 per 500
kW(dc) capacity of the Project on the Commencement of Operations Date (“Maximum
Project Cost”), then the difference, up to and not to exceed $35,000, shall be
payable to Seller as a Contingent Payment. To further clarify, Buyer will pay
Seller the amount by which Total Project Cost is less than the Maximum Project
Cost, up to $35,000.

ARTICLE 3

CLOSING; CONDITIONS PRECEDENT; SELLER DISCLOSURE SCHEDULES

3.1

Closing.

3.1.1

Time and Place of the Closing.  Subject to the terms and conditions hereof,
including Article 8 (relating to termination), the closing of the transactions
contemplated by Article 2(the “Closing”) shall take place at 1725 Oakcrest Dr.,
Orem, UT 84097 after the satisfaction or waiver of the closing conditions set
forth in this Section 3.1 (other than conditions that can only be satisfied at
the Closing), or at such other place and on such other date as the Parties
mutually agree (the actual date of a Closing is referred to herein as a “Closing
Date”).

3.1.2

Actions at the Closing.  At the Closing, the Parties (as applicable) shall take
or cause to be taken the following actions (the “Closing Actions”):

3.1.2.1

Transfer of Equity Interests.  Against receipt of the Closing Purchase Price,
Seller shall (a) execute and deliver to Buyer, and Buyer shall execute and
deliver to Seller, the Assignment Agreement, and (b) cause Buyer to be admitted
as the managing member of Project Company with the rights and obligations
associated with the Equity Interests in Project Company.

3.1.2.2

Closing Date Payment. Buyer shall pay the Closing Date Payment required pursuant
to Section 2.1.1.2.





10




--------------------------------------------------------------------------------







3.1.2.3

Nonforeign Certificates.  Seller shall furnish Buyer with a certificate,
substantially in the form of Exhibit B hereto, that satisfies the requirements
of Section 1445(b)(2) of the Code.

3.1.2.4

Additional Actions.  The Parties shall execute and deliver, or cause to be
executed and delivered, all other documents, and take such other actions, in
each case as shall be reasonably requested by either Party as necessary or
appropriate to consummate the transactions contemplated hereby, all in
accordance with the provisions of this Agreement.

3.1.3

Conditions Precedent to Obligations of Buyer at the Closing.  The obligation of
Buyer to consummate the transactions contemplated hereby shall be subject to the
satisfaction, at or prior to the Closing, of the following conditions precedent,
any of which may be waived by Buyer in its sole discretion:

3.1.3.1

Performance of Closing Actions.  Seller shall have tendered performance of its
respective Closing Actions.

3.1.3.2

Representations and Warranties.  The representations and warranties set forth in
Article 4 shall be true and correct in all material respects as of the Agreement
Date and the Closing Date, except to the extent that any such representation and
warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date.

3.1.3.3

Covenants.  Seller shall have performed and complied in all material respects
with all covenants and other obligations required to be complied with or
performed by it under this Agreement at or prior to the Closing Date.

3.1.3.4

Receipt of Material Contracts.  Except as set forth on Schedule 3.1.3.4, Buyer
shall have received copies of each Material Contract of Project Company, and
amendments or change orders thereto, each of which is in full force and effect
and no defaults exist thereunder.

3.1.3.5

Governmental Approvals and Consents.  All Governmental Approvals and third-party
consents specifically identified on Schedule 4.1.4 to the transactions
contemplated hereby shall have been obtained and be in full force and effect.

3.1.3.6

No Proceeding or Litigation.  No Action that questions or challenges the
validity of, or seeks to enjoin, the consummation of the transactions
contemplated by the Transaction Documents shall have been instituted or
threatened by any Governmental Authority or other Person.

3.1.3.7

Material Adverse Effect.  There shall have occurred no Material Adverse Effect.
 

3.1.3.8

Officer’s Certificates.  Buyer shall have received (a) a certificate from
Seller, dated the Closing Date and signed by a duly authorized representative of
Seller, pursuant to which such representative certifies (i) as to the matters
set forth in Sections 3.1.3.2 and 3.1.3.3 and (ii) that the conditions described
in this Section 3.1.3 have been satisfied and (b) a certificate from Seller,
dated as of the Closing Date and signed by a duly authorized representative of
Seller, certifying as to Seller’s good standing, Charter Documents (excluding
schedules thereto), incumbent managers or officers, and authority to execute and
enter into this Agreement and any other Seller Transaction





11




--------------------------------------------------------------------------------







Document, and as to the good standing, Charter Documents and incumbent managers
or officers of Project Company.

3.1.3.9

General Releases.  Buyer shall have received a general release (the “General
Release”) from (i) Seller, (ii) each of the officers and directors of the
Project Company, and (iii) SolRey Systems,LLC, releasing Project Company from
all known or unknown claims that Seller may have against Project Company
relating to acts or omissions of Project Company occurring prior to the Closing
and waiving any right to make any claim or seek any recourse against Project
Company, in the form attached hereto as Exhibit C.

3.1.3.10

Repayment of all Indebtedness. The Project Company has no Indebtedness to any
third party.

3.1.3.11

Assignment of Project Assets.  To the extent that any assets related to the
Project are held by Seller and not Project Company (including, without
limitation, all contract rights, studies and reports), Seller shall have
assigned, or caused the assignment, of all such Project assets to Project
Company, including executing assignment agreements in form and substance
satisfactory to Buyer, and obtained any necessary consents and reliance letters
in connection therewith.  

3.1.3.12

Resignations.  Seller shall deliver to Buyer resignations of all of the managers
and officers of Project Company.

3.1.3.13

Amended and Restated Lease Agreement.  The Amended and Restated Lease Agreement,
attached hereto as Exhibit F, shall have been duly executed by all parties and a
recordation of a memorandum said Amended and Restated Lease Agreement shall have
been duly recorded.

3.1.4

Conditions Precedent to Obligations of Seller at Closing.  The obligation of
Seller to consummate the transactions contemplated hereby shall be subject to
the satisfaction, on or prior to the Closing, of the following conditions
precedent, any of which may be waived by Seller in its sole discretion:

3.1.4.1

Performance of Closing Actions.  Buyer shall have tendered performance of its
respective Closing Actions.

3.1.4.2

Representations and Warranties. The representations and warranties set forth in
Article 5  shall be true and correct in all material respects as of the
Agreement Date and the Closing Date, except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be true and correct as of such
earlier date.

3.1.4.3

Covenants.  Buyer shall have performed and complied in all material respects
with all covenants and other obligations required to be complied with or
performed by it under this Agreement at or prior to the Closing Date.

3.1.4.4

No Proceeding or Litigation.  No Action that questions or challenges the
validity of, or seeks to enjoin, the consummation of the transactions
contemplated by the Transaction Documents shall have been instituted or
threatened by any Governmental Authority or other Person.





12




--------------------------------------------------------------------------------







3.1.4.5

Governmental Approvals and Consents.  All Governmental Approvals and third-party
consents specifically identified on Schedule 5.1.4 shall have been obtained,
made or filed, as the case may be, and shall be in full force and effect.

3.1.4.6

Officer’s Certificates.  Seller shall have received (a) a certificate from
Buyer, dated the Closing Date and signed by a duly authorized representative of
Buyer, pursuant to which such representative certifies (i) as to the matters set
forth in Sections 3.1.4.2 and 3.1.4.3 and (ii) that the conditions described in
this Section 3.1.4 have been satisfied, and (b) a certificate from Buyer, dated
as of the Closing Date and signed by a duly authorized representative of Buyer,
certifying as to Buyer’s good standing, Charter Documents, incumbent managers or
officers, and authority to execute and enter into this Agreement and any other
Buyer Transaction Document.

3.2

Disclosure Schedules.  Prior to the Closing Date, each Party shall provide
notice to the other to the extent required in accordance with Section 6.2.11.
 No such disclosure by any Party pursuant to Section 6.2.11 or otherwise will be
deemed to amend or supplement the Seller Disclosure Schedule or Buyer Disclosure
Schedule, as applicable, or to prevent or cure any misrepresentation, breach of
warranty or breach of covenant.  Notwithstanding the foregoing sentence, Seller
may supplement or amend the Seller Disclosure Schedule prior to the Closing Date
with respect to (a) changes to reflect actions approved by Buyer in writing
pursuant to Section 6.2.1 or otherwise or for which prior written consent of
Buyer is not required by Section 6.2.1, or (b) deletions from Schedule 4.2.4 of
Material Contracts that expire or are terminated by the counterparty in
accordance with their terms in the absence of any breach or default by Project
Company or breach by Seller under Section 6.2.1 .

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

4.1

General Representations and Warranties Regarding Seller.  Seller represents and
warrants to Buyer as of the Agreement Date and as of the Closing Date as
follows:

4.1.1

Organization.  Seller is a limited liability company, duly organized, validly
existing and in good standing under the Laws of the State of Utah.

4.1.2

Authority and Power.  Seller has the requisite limited liability company power
and authority to enter into each of the Transaction Documents to which it is or
will be a party (the “Seller Transaction Documents”), consummate each of the
transactions and undertakings contemplated thereby, and perform all of the terms
and conditions thereof to be performed by Seller.  The execution, delivery and
performance of each Seller Transaction Document and the consummation of the
transactions and undertakings contemplated thereby have been duly authorized by
all requisite limited liability company action on the part of Seller under its
Charter Documents.

4.1.3

Valid and Binding Obligations.  Each Seller Transaction Document has been, or
will be when executed and delivered, duly and validly executed and delivered by
Seller, and is, or will be when executed and delivered, enforceable against
Seller in accordance with the terms thereof, except as such enforceability may
be limited or denied by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights and the enforcement of
debtors’ obligations generally, and (b) general principles of equity, regardless
of whether enforcement is pursuant to a proceeding in equity or at law (the
“Enforceability Exceptions”).

4.1.4

Approvals and Consents.  Assuming (a) the accuracy of the representations and
warranties of Buyer set forth herein and (b) the receipt, effectiveness and
validity of the approvals and





13




--------------------------------------------------------------------------------







consents set forth in Schedules 4.1.4 and 5.1.4, Seller is not, and Seller will
not be, required to give any notice, make any filing, or obtain any consent or
approval (including Governmental Approvals and consents or approvals of any
third party) to execute, deliver or perform any of the Seller Transaction
Documents or to consummate the transactions contemplated thereby, except where
the failure to give any notice, make any filing, or obtain any consent or
approval would not, individually or collectively, be materially adverse to
Project Company or Project and would not materially adversely affect the ability
of Seller to perform any of its obligations under the Seller Transaction
Documents.

4.1.5

No Violations.  Assuming the receipt, effectiveness and validity of the
approvals and consents set forth in Schedules 4.1.4 and 5.1.4, the execution,
delivery and performance by Seller of each of the Seller Transaction Documents
does not and will not, and the consummation of the transactions contemplated
hereby and thereby will not, (a) violate the Charter Documents of Seller;
(b) violate or be in conflict with, or constitute a default (or any event that,
with or without due notice or lapse of time, or both, would constitute a
default) under, any Contract to which Seller is a party or by which any of
Seller’s properties or assets are or may be bound that, in any case, would
materially adversely affect the ability of Seller to perform any of its
obligations under the Seller Transaction Documents; (c) violate any applicable
Law, order, judgment decree or consent that, in any case, would materially
adversely affect the ability of Seller to perform any of its obligations under
the Seller Transaction Documents; or (d) result in the creation of any Lien
other than Permitted Encumbrances.

4.1.6

No Litigation.  There are no Actions pending or, to Seller’s Knowledge,
threatened against Seller that would reasonably be expected to have a material
adverse effect on the ability of Seller to perform its obligations under the
Seller Transaction Documents or to consummate the transactions contemplated
thereby, or which could reasonably be expected to result in a Material Adverse
Effect.

4.1.7

Equity Interests.

4.1.7.1

Selleris the record and beneficial owner of, and hold good and valid title to,
the Equity Interests free and clear of all Liens, other than Permitted
Encumbrances.  The Equity Interests constitute one hundred percent (100%) of the
Ownership Interests in Project Company.  At Closing, Seller will cause to be
transferred all of the Equity Interests of Project Company to Buyer free and
clear of all Liens, other than Permitted Encumbrances.

4.1.7.2

Project Company is not subject to any Contracts or other arrangements with
respect to voting rights or transferability, and there are no outstanding
options, warrants, profits interests, rights (including conversion or preemptive
rights) or Contracts for the purchase or acquisition of any portion of Project
Company’s interests or securities convertible or exchangeable for any portion of
Project Company, including any of the foregoing issued or entered into with any
independent contractor providing services in connection with the Project, other
than as provided in this Agreement or as may have been created by or through
Buyer.  Neither Seller nor Project Company (a) is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any of
its Equity Interests or (b) has violated in any material respect any applicable
federal or state securities laws in connection with the offer, sale or issuance
of any of its Equity Interests.

4.1.8

Brokers.  Neither Seller, nor any Affiliate of Seller, nor any of their
respective officers, directors or employees has employed any broker or finder or
incurred any liability for any brokerage fees, commissions, finder’s fees or
other similar obligations in connection with the transactions provided for in
the Transaction Documents. Neither Project Company nor any of its respective
officers, directors or employees has employed any broker or finder or incurred
any liability for any brokerage fees,





14




--------------------------------------------------------------------------------







commissions, finder’s fees or other similar obligations in connection with the
transactions provided for in the Transaction Documents

4.1.9

Full Disclosure.  No information contained in this Agreement or any other
document furnished by or on behalf of Seller pursuant to this Agreement on any
disclosure schedule or exhibit or to induce Buyer to enter into this Agreement
(including all materials in the Data Room), in either case when taken as a whole
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which they were made.

4.1.10

Preferences; Solvency.  The following statements are, after giving effect to the
acquisition of the Equity Interests and the other transactions contemplated
hereby, and will be, upon each distribution of any assets or property of Seller,
true and correct

4.1.10.1

The aggregate value of all assets and properties of Seller, at their respective
then present fair saleable values, exceeds the amount of all the Liabilities and
Indebtedness of Seller.  The Seller understands that, in this context, “present
fair saleable value” means the amount which may be realized within a reasonable
time through a sale within such period by a capable and diligent businessperson
from an interested buyer who is willing to purchase under ordinary selling
conditions.  In determining the present fair saleable value of Seller’s
contingent Indebtedness (such as litigation, guarantees and pension plan
liabilities), the Seller has considered such Indebtedness that could possibly
become actual or matured Indebtedness.

4.1.11

Seller is not insolvent as such term is used in Section 548 of the U.S.
Bankruptcy Code, under any applicable law in the state of Utah or Hawaii, and
all other applicable state or federal fraudulent transfer or fraudulent
conveyance laws, statutes, rules or regulations applicable to the Seller.

4.1.12

The aggregate consideration received by the Seller in connection with the
transactions contemplated hereby constitutes reasonably equivalent consideration
for the Equity Interests.

4.2

Representations and Warranties Regarding Project Company and the Project.
 Seller represents and warrants to Buyer, with respect to Project Company and
the Project, as follows (except as set forth on the Seller Disclosure
Schedules):

4.2.1

Organization of Project Company.  Project Company is duly organized, validly
existing and in good standing under the laws of the State of Hawaii.  Project
Company is currently qualified to do business only in Hawaii and the Project
Company will have, up the to the Closing Date, not done business in any
otherjurisdictions in which the nature of the business so conducted by it
wouldsuch qualification necessary and where failure so to qualify would be
materially adverse to Project Company.  True, correct and complete copies of the
Charter Documents of Project Company, all in such form as currently in effect,
have been Made Available to Buyer.  The only business activity that has been
carried on or is currently carried on by Project Company is the development and
ownership of the Project.

4.2.2

Valid and Binding Obligations.  Project Company has the requisite limited
liability company power and authority to enter into the Transaction Documents to
which it will be a party (the “Project Company Transaction Documents”), to
consummate each of the transactions and undertakings contemplated thereby, and
to perform all of the terms and conditions thereof to be performed by Project
Company. Each Project Company Transaction Document has been, or will be when
executed and delivered, duly and validly executed and delivered by Project
Company, and is, or will be when executed and delivered, enforceable against
Project Company in accordance with the terms thereof, except as may be limited
or denied by the Enforceability Exceptions.





15




--------------------------------------------------------------------------------







4.2.3

No Violations.  Assuming the receipt, effectiveness and validity of the
approvals, notices, waivers and consents set forth in Schedules 4.1.4 and 5.1.4
hereto, the execution, delivery and performance by Seller of each Seller
Transaction Document, and the execution, delivery and performance by Project
Company of the Project Company Transaction Documents does not and will not, and
the consummation of the transactions contemplated thereby will not, (a) violate
any Charter Document of Project Company; (b) violate or be in conflict in any
material respect with, or constitute a material default (or any event that, with
or without due notice or lapse of time, or both, would constitute a material
default) under, or cause or permit the acceleration of the maturity of, or give
rise to any right of termination, cancellation, imposition of fees or penalties
under, any Material Contract to which Project Company is a party; (c) violate or
be in conflict in any material respect with, or constitute a material default
(or any event that, with or without due notice or lapse of time, or both, would
constitute a material default) under, or give rise to any right of termination,
cancellation, imposition of fees or penalties under, any Governmental Approval;
(d) violate any Law, order, judgment, decree, or consent applicable to Project
Company; or (e) result in the creation of any Lien other than Permitted
Encumbrances.

4.2.4

Contracts.  Subject to Section 3.2, Schedule 4.2.4 contains a true, correct and
complete list of all Material Contracts and all amendments and supplements
thereto to which Project Company is a party or by which its assets are subject.
 Other than as set forth on Schedule 4.2.4, true, correct and complete copies of
all such Material Contracts have been Made Available to Buyer.  Other than as
set forth on Schedule 4.2.4, each Material Contract is in full force and effect
and is valid, binding and enforceable against Project Company and, to Seller’s
Knowledge, each other person or party that is signatory thereto (an “Other
Signatory”) in accordance with its terms, subject to Enforceability Exceptions.
There are no services, materials or rights required for the construction,
operation or maintenance of the Project in accordance with the Material
Contracts other than those (a) available or to be provided under the Material
Contracts or (b) that can reasonably be expected to be commercially available on
commercially reasonable terms at or before the time when such services,
materials and rights are needed. The Project Company does not have any Liability
that does not arise from or otherwise relate to the ownership, development,
construction or operation of the Project. To Seller’s Knowledge, no Other
Signatory to any Material Contract is in material breach or default of the terms
of such Material Contract.  There does not exist any event that, with the giving
of notice or the passage of time or both, would constitute a material breach or
default by Project Company or, to Seller’s Knowledge, any Other Signatory under
any Material Contract.  To Seller’s Knowledge, no event has occurred or
circumstance exists under or by virtue of any Material Contract that (with or
without notice or lapse of time) would cause the creation of any Lien affecting
Project Company or its assets except for Permitted Liens.

4.2.5

Compliance with Laws.  Except (a) as has been cured or otherwise resolved in all
material respects and (b) as to any Environmental Law or Hazardous Material or
other environmental matters and any employment matters: (i) Project Company has
complied in all material respects with all applicable Laws; (ii) no notice,
charge, claim, action or assertion has been filed, commenced or threatened in
writing against Project Company alleging any violation of any of the foregoing,
which such notice, charge, action or assertion remains threatened or pending;
(iii) to Seller’s Knowledge, no investigation with respect to any of the
foregoing has been commenced and remains unresolved; and (iv) Project Company is
not nor has it ever been determined by the FERC to be subject to, or not exempt
from, regulation under the Public Utility Holding Company Act of 2005 (“PUHCA”),
except for regulation under Section 1265 thereof.  The Project Company is not a
“public utility” under Section 201 of the Federal Power Act.

4.2.6

Permits and Other Governmental Approvals.  True and correct copies of each
Permit and other Governmental Approval that has been obtained by or for the
benefit of Project Company have been Made Available to Buyer.  Except as set
forth on Schedule 4.2.6, all Permits or other Governmental Approvals necessary
for the construction, development, ownership and operation of the





16




--------------------------------------------------------------------------------







Projects that are required have been obtained and are held by Project Company.
To Seller’s Knowledge, there are no discretionary Permits or other Governmental
Approvals necessary for the construction, development, ownership and operation
of the Project that have not been obtained or are not held by Project Company.
To Seller’s Knowledge, each Permit and other Governmental Approval that is
necessary for the construction, development, ownership and operation of the
Project and has not been obtained as of the date of this representation is
reasonably expected to be obtainable in the ordinary course on commercially
reasonable terms as and when required.  Each such Permit or other Governmental
Approval currently held by Seller or Project Company is in full force and effect
and not subject to any current legal proceeding or to any unsatisfied condition
that could reasonably be expected to allow any material modification or
revocation thereof, and all applicable appeal periods have expired with respect
thereto, and neither Seller nor Project Company is in violation in any material
respect of any such Permits or other Governmental Approvals.  There are no
proceedings pending, or to Seller’s Knowledge threatened, which might reasonably
be expected to result in the revocation or termination of any such Permit or
other Governmental Approval currently held by Seller or Project Company in
respect of the Project or the imposition of any penalty or material condition
thereunder.  To Seller’s Knowledge, no event has occurred and is continuing that
constitutes, or after notice or lapse of time or both would constitute, any
material violation of any such Permit or Governmental Approval, or could
reasonably be expected to result in a material adverse modification, revocation,
or termination of, or any other material adverse change in, any such Permit or
Governmental Approval. To Seller’s Knowledge, there are no specific
circumstances directly related to a Permit or Governmental Approval which is
required and which has not yet been issued that would give a reasonable person
reason to believe that such Permit would not be issued in due course.

4.2.7

Litigation.  There are no Actions pending or, to Seller’s Knowledge, threatened
against Seller or Project Company or against any of Project Company’s properties
or assets that (a) challenge the validity or propriety of the transactions
contemplated by this Agreement, or (b) would, if adversely determined,
reasonably be expected to be materially adverse to Seller or Project Company.
 Neither Project Company nor any of its respective businesses or properties are
subject to or bound by any material injunction, order, judgment or decree of any
Governmental Authority specifically imposed upon Project Company or its assets
other than in association with ordinary permitting, interconnection requests,
and similar requirements for project development, construction and operation.

4.2.8

Financial Statements; No Undisclosed Liabilities; Indebtedness; Absence of
Changes.

4.2.8.1

Financial Statements.  Set forth in Schedule 4.2.8.1 are true, correct and
complete copies of the balance sheet and statement of operations of Project
Company as of and for the period ended June 30, 2012 (the “Financial
Statements”).  The Financial Statements have been prepared from the Books and
Records of Project Company and Sellerand present fairly in all material respects
the financial condition and results of operations of Project Company for the
period or as of the date set forth therein.

4.2.8.2

No Undisclosed Liabilities.  Project Company does not have any Liabilities
except Liabilities disclosed on Schedule 4.2.8.2.

4.2.8.3

Indebtedness, etc. Other than as set forth on Schedule 4.2.8.3, (a) Project
Company does not have any outstanding Indebtedness and (b) Seller has no
outstanding Indebtedness relating to Project Company or the Project for which
Project Company or the Project could be liable for.





17




--------------------------------------------------------------------------------







4.2.8.4

Absence of Certain Changes.  Except as set forth on Schedule 4.2.8.4, since June
30, 2012:

(a)

To Seller’s Knowledge, no event, change, fact, condition or circumstance has
occurred which has had, or would reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.

(b)

Except as specifically contemplated by this Agreement, Project Company has
carried on its business in all material respects in the ordinary and usual
course of business consistent with past practices.

(c)

Project Company has not (i) taken any action or omitted to take any action that
would have required Buyer’s consent under the provisions of Section 6.2.1 if
such provisions had been in effect at all times since June 30, 2012 or (ii)
suffered any loss, damage, destruction or eminent domain taking, with respect to
any of its material assets or the business of Project Company.

4.2.9

Tax Matters.

4.2.9.1

Tax Returns.  Project Company has filed or will file all Tax Returns that are
required to be filed by Project Company on or before the Closing Date (giving
regard to valid extensions) and such Tax Returns are, or will be, correct in all
material respects.

4.2.9.2

Taxes Paid or Accrued.  All Taxes shown to be due on all Tax Returns filed on or
before the Closing Date by Project Company and all other Taxes payable by it
have been paid or will be paid in full on or before the Closing Date, and all
Taxes that are required to be withheld or collected by Project Company have been
duly withheld and collected and, to the extent required, have been paid to the
appropriate Governmental Authority or properly deposited as required by
applicable Law.  Since the date of the most recent Financial Statements
applicable to Project Company, Project Company has not incurred or accrued any
liability for Taxes other than in connection with transactions in the ordinary
course of business.

4.2.9.3

Jurisdiction.  Project Company has not conducted any business, or registered or
qualified to do business, in any jurisdiction other than Hawaii.

4.2.9.4

Tax Rulings. Project Company has not (nor has any Affiliate of Project Company)
applied to the IRS or any state tax authority for any Tax ruling with respect to
Project Company or the Project, including any application for a private letter
ruling that has been withdrawn.

4.2.9.5

Assessments.  No Taxing Authority has asserted in writing or threatened to
assert any deficiency or assessment, or proposed any adjustment, for any Taxes
against Project Company that has not been fully resolved.

4.2.9.6

Audits; Statutes of Limitations. There are no audits or administrative
proceedings or lawsuits or other legal proceedings pending or, to Seller’s
Knowledge, threatened against Project Company by any Taxing Authority with
respect to any Tax or Tax Return.  Project Company has not, and Seller has not
with respect to Project Company or its assets, agreed to extend or waive the
application of any statute of limitations of any jurisdiction regarding the
assessment or collection of any Tax.





18




--------------------------------------------------------------------------------







4.2.9.7

Tax Sharing Agreements.  Project Company is not party to any Tax sharing, Tax
indemnification or similar agreement currently in force other than customary tax
indemnification provisions in any Material Contract.

4.2.9.8

Tax Classification.  Project Company is and has at all times been treated as a
disregarded entityfor U.S. federal and state income tax purposes, and no
election has been filed with respect to such entity so as to cause it to be
treated as an association taxable as a corporation for U.S. federal income tax
purposes.

4.2.9.9

No Subsidies.  (a) No grants have been provided by the United States, a State, a
political subdivision of a State, or any other Governmental Authority for use in
construction or financing the Project or with respect to which a Project Company
or the Project are the beneficiary; (b) no proceeds of any issue of State or
local government obligations have been used to provide financing for the Project
the interest on which is exempt from tax under Section 103 of the Code; (c) no
subsidized energy financing has been provided (directly or indirectly) under a
federal, state, or local program provided in connection with the Project; and
(iv) no tax credits pursuant to Section 1603 of Division B of the American
Recovery and Reinvestment Act of 2009, P.L. 111-5, or federal tax credit has
been claimed with respect to any property that is part of the Project.  The
Project is located in its entirety in the United States.

4.2.10

Environmental Matters.  Except as otherwise set forth on Schedule 4.2.10:

4.2.10.1

To Seller’s Knowledge:(a) Project Company has been, and is, in all material
respects, in compliance with, all Permits and other Governmental Approvals
required to be obtained or filed based on the current stage of development under
applicable Environmental Laws in connection with the Project; (b) Project
Company is and at all times since its formation has been in material compliance
with all applicable Environmental Laws;and (c) neither Project Company nor any
Project is subject to any material remedial obligations under any Environmental
Laws. Neither Project Company nor the Project is subject to any outstanding
decree, judgment, order, consent decree, compliance order, or administrative
order under any Environmental Laws;

4.2.10.2

To Seller’s Knowledge, no material release of Hazardous Material has occurred
at, onto, from or under the Project Site with respect to which Project Company
must perform investigation or other remedial action under any Environmental Law;

4.2.10.3

There are no pending or, to Seller’s Knowledge, threatened Environmental Claims
that have been asserted against Project Company or relating to the Project; and

4.2.10.4

Seller has Made Available to Buyer all material environmental, health and safety
reports, assessments, analyses, records and data related to Project Company and
the Project prepared by or on behalf of Seller or Project Company, to the extent
that the same are in Seller’s or Project Company’s possession or under their
control.  To Seller’s Knowledge, there are no other environmental site
assessments or environmental reports relating to the Project or the Project
Site.

4.2.11

Employees.  Project Company has not employed, or will employ, any employees or
has engaged, or will engage, in any contractual relationships with any Service
Providers that might reasonably lead the Service Provider, or any employees of
the Service Provider, to claim to be or be classified as an employee; nor has
Project Company ever had any Service Provider, or any employees of any Service
Provider, claim to be or be classified as an employee of Project Company.

4.2.12

Employee Benefit Plans.  





19




--------------------------------------------------------------------------------







4.2.12.1

Project Company does not sponsor, maintain, contribute to or have any obligation
to contribute to, and since the date of its formation has never sponsored,
maintained, contributed to or had any obligation to contribute to, any Benefit
Plan.  There does not now exist, nor do any circumstances exist that could be
expected to result in, any Liability to Project Company following the Closing
Date pursuant to (a) Title IV of ERISA, (b) Sections 302 and 502 of ERISA,
(c) Sections 412 and 4971 of the Code, or (d) any Benefit Plan.  In addition,
there does not now exist, nor do any circumstances exist that could be expected
to result in, any Liability to Project Company following the Closing Date for
failure to comply with the provisions of Section 601, et seq. of ERISA and
Section 4980B of the Code and Section 701, et seq. of ERISA and Subtitle K of
the Code.  There does not now exist, nor do any circumstances exist that could
be expected to result in, any Liability to Project Company following the Closing
Date under or with respect to any “multiemployer plan” (as defined in
Section 3(37) of ERISA) or any voluntary employees’ beneficiary association (as
described in Section 501(c)(9) of the Code), in each case, that could be a
Liability of Project Company following the Closing Date.

4.2.12.2

Neither the Sellernor any Affiliate of Seller has made any commitments or
representations to any Person regarding (a) potential employment by Buyer,
Project Company or any other Affiliate of Buyer after the Closing Date, or
(b) any terms and conditions of such potential employment by Buyer or any
Affiliate thereof following the Closing Date.

4.2.12.3

The consummation of the transactions contemplated by the Transaction Documents
will not result in Buyer, Project Company or any ERISA Affiliate thereof
incurring any Liability with respect to any defined benefit plan or any other
Benefit Plan.

4.2.13

Subsidiaries and Joint Ventures.  Project Company does not own any capital
stock, security, partnership interest or other equity interest of any kind in
any corporation, partnership, limited liability company, joint venture,
association or other entity.

4.2.14

Insurance.  There are no current insurance policies held by or that insure
Project Company or any of its assets or properties.

4.2.15

Affiliate Transactions.  Except as set forth on Schedule 4.2.15, neither Seller
nor any of its Affiliate thereof (other than Project Company) nor any manager,
officer, employee, director or stockholder of Seller or any Affiliate thereof
(other than Project Company) (a) is a party to any Contract or transaction with
Project Company or (b) has any interest in any property, real or personal or
mixed, tangible or intangible, used in or pertaining to the business of Project
Company.

4.2.16

Project Development.  All material written agreements, studies and reports in
Seller’s or Project Company’s possession entered into or issued by the
interconnection or transmission provider in connection with the interconnection
queue positions and interconnection and transmission rights of the Project are
as listed on Schedule 4.2.16.  Other than as disclosed in the documents listed
on Schedule 4.2.16, neither Project Company nor any Affiliate has received
written notice (or, to Seller’s Knowledge, any oral notice) from the
interconnection or transmission provider, that the interconnection or
transmission provider has taken or has determined to take any action with
respect to termination of such queue positions or the rights under any
agreements set forth on Schedule 4.2.16.  Project Company or an Affiliate on
behalf of Project Company, as applicable, has timely made all material deposits
and other payments, and filed all reports and other information, required in
order to maintain such interconnection queue positions and interconnection and
transmission rights in the documents listed on Schedule 4.2.16; provided,
however, that this sentence does not apply to a required line extension fee
currently estimated to be approximately $48,000.To Seller’s Knowledge the
interconnection and transmission rights listed in Schedule 4.2.16provide
sufficient available transmission capacity to deliver





20




--------------------------------------------------------------------------------







the power under the PPA.  To Seller’s Knowledge, allinterconnection and
transmission rights necessary for the construction, development, ownership and
operation of the Project that are required have been obtained and are held by
Project Company.

4.2.17

Intellectual Property.  Schedule 4.2.17 lists all material Intellectual Property
of Project Company (“Project Entity IP”), whether owned, licensed or deemed to
be licensed by such Person (other than computer software that is generally
available to consumers at retail and licensed pursuant to “shrink-wrap,”
“click-through” or other similar standard license agreements).  Except as set
forth in Schedule 4.2.17, the Project Entity IP owned by Project Company is in
good standing and.  Project Company owns or licenses and possesses all right,
title and interest in and to, or possesses the valid right to use, all of such
Project Entity IP free and clear of any Liens.  Neither Seller nor any of its
respective Affiliates has received any notice of infringement or
misappropriation from any third party with respect to any Project Entity IP.  To
Seller’s Knowledge, the use by Project Company of any Intellectual Property does
not violate, infringe or misappropriate any intellectual property rights of any
third party, and to Seller’s Knowledge no third party is infringing or
misappropriating any of the Project Entity IP owned by Project Company.

4.2.18

Real Estate Contracts; Project Assets.  

4.2.18.1

Real Estate Contracts.  Project Company does not own any real property.  

(a)

Schedule 4.2.18.1(a) lists Contracts in respect of real property to which
Project Company is a party, whether as lessee or lessor or in any other
capacity.True and complete copies of the Real Estate Contracts have been
provided to Buyer.  There are no adverse claims with respect to the Real Estate
Contracts.  The Amended and Restated Lease, attached hereto as Exhibit F, shall
be executed prior to Closing.

(b)

Except as indicated on Schedule 4.2.18.1(b): (i) no member, owner, officer,
director or employee of Seller or the Project Company, nor any spouse, child or
other relative or Affiliate thereof, owns directly or indirectly (other than
through Seller or Project Company), in whole or in part, any of the real
propertyinterests or any interest therein; (ii) the Project Company is not in
default with respect to any term or condition of any such lease or sublease
included in the Leased Real Property, norhas any event occurred which, through
the passage of time or the giving of notice, or both, would constitute a default
thereunder, would cause the acceleration of any obligation ofthe Project Company
under any such lease or sublease,would result in the creation of any Lien upon
any asset thereof, or would interfere with anyProject Company’s right to occupy
any leasehold; (iii) there are no fixtures or other improvements made by the
Project Company;(iv) to Seller’s Knowledge the lessor under the Real Property
Leases has sufficient title to the real property covered by such lease to permit
the design, construction development and operation of the Project,  and clear of
any claim by any third parties; (v) Seller has provided Buyer with true,
complete and correct copies of all deeds, leases, existing title insurance
policies, bills of sale, documents of title, abstracts, surveys, plats, maps and
all instruments, agreements and other documents, including, without limitation,
those evidencing, creating or constituting any Liens, in the possession or
control of the Seller and the Project Company, that relate to the Real
PropertyContracts and the Project Site; (vi) There are no unwritten or oral
modifications to theReal Property Contractsor any course of dealing or business
operations that can be construed as a modification to such Real Property
Contracts; (vii)Seller has delivered to Buyer all geological data, solar
studies, surveys, title insurance policies, title insurance, abstracts and other
evidence of title, solar data and measurements, project analyses, solar permit
applications and supporting data, engineering studies and all other Books and
Records, information, maps, reports and data in the possession of Seller and
relating to or affecting the Real Property Contracts, including the plans
related to the Projectas prepared and utilized





21




--------------------------------------------------------------------------------







by Sellerand the Project Company in its day to day operations of the Project and
to Seller’s Knowledge the same is true and accurate; (viii) To Seller’s
Knowledge, there is adequate access to water on and to the Project Site and all
water rights associated with the Real Property Contracts; (ix) There is no
pending, or to Seller’s Knowledge, threatened, dispute relating to boundary
lines, ingress and egress, adverse possession, trespass,, breach of the terms of
the applicable agreements, or similar issues with respect to the Real Property
Contracts; (x) Each Real Property Contract has been or will be recorded in the
records of the requisite County Clerk’s Office prior to the Closing Date; (xi)
The maps and schedules attached hereto as Schedule 4.1.18.1(xi)of the Disclosure
Schedule depict the approximate location and boundaries of the real property
under the Real Property Contract; (xii) Schedule 4.1.18.1(xii) of the Disclosure
Schedule sets forth a true, correct and complete list of all consents required
pursuant to the terms of the Real Property Contracts in order to effect the
transactions contemplated by the Agreement without triggering a default, event
of default, termination right, penalty, or acceleration of obligations under
such agreements;(xiii) to Seller’s Knowledge, Seller has delivered to Buyer true
and complete copies of any reports, studies, analyses, tests or monitoring
possessed by Seller and the  Project Company pertaining to Hazardous Materials
in, on or under the Project Site or concerning compliance by Seller with any
Environmental Laws.

(c)

To Seller’s Knowledge, neither the Project Site, nor the currently planned use,
occupancy or operation thereof by Project Company, (i) violate any Laws or deed
or other title, covenants or restrictions or (ii) is the subject of any
unrecorded Liens, except for Permitted Liens.

(d)

To Seller’s Knowledge, the Project Site constitutes all the real property that
is necessary for the construction, operation and maintenance of the Project as
currently configured and based on the currently issued Governmental Approvals
and applicable Law.

(e)

Neither Seller nor Project Company has granted to any other Person other than
Buyer any right to acquire any interest in, or right of first refusal to acquire
any interest in the Project Site.

(f)

To Seller’s Knowledge, there are no condemnation, rezoning or taking actions
pending or, to Seller’s Knowledge, threatened respecting the premises subject to
the Project Site.

(g)

Except as set forth on Schedule 4.2.18.1(g), to Seller’s Knowledge, the Project
Site is not located within any flood plain, flood area, wetlands or conservation
area or on a site containing any endangered species or subject to any similar
type of restriction for which any permits or licenses necessary to the use
thereof by Project Company have not been obtained which has or is reasonably
expected to materially impact the Project or the development thereof.

(h)

To Seller’s Knowledge, there are no leases, subleases, licenses, mineral rights,
water rights, restrictive covenants, concessions or other agreements, written or
oral, granting to any Person or entity the right to use or occupy any portion of
the Project Site which has or is reasonably expected to materially impact the
applicable Project or the development thereof; further to Seller’s Knowledge,
the residential use of the Project Site by the owner of the Project Site is not
a breach of this warranty.

(i)

Except in favor of Project Company, to Seller’s Knowledge, there are no
unrecorded rights of first refusal, reversionary rights, purchase options,
rights of first offer and the like affecting any portion of the Project Site.





22




--------------------------------------------------------------------------------







4.2.18.2

Except as set forth on Schedule 4.2.18.2, Project Company has good and valid
title or leasehold title (as applicable) to all of its respective assets
(tangible and intangible) free and clear of all Liens other than Permitted
Liens.

4.2.19

Bank Accounts, Directors and Officers.  Schedule 4.2.19 contains a true and
correct list of (a) the names of all banks and other financial institutions in
which Project Company currently has an account, deposit or safe deposit box,
along with the account numbers and the names of all Persons holding check
signing or withdrawal power or other authority with respect thereto, and (b) the
managers and, if applicable, officers and directors of Project Company.

4.2.20

Foreign Corrupt Practices Act.  Neither Project Company nor any of its
directors, officers, agents, employees or, to Seller’s Knowledge, any other
Persons acting on their behalf has, in connection with the operation of their
respective businesses, (a) used any corporate or other funds for unlawful
contributions, payments, gifts or entertainment, or made any unlawful
expenditures relating to political activity to officials, candidates or members
of any Governmental Authority or political party or organization, or established
or maintained any unlawful or unrecorded funds in violation of Section 104 of
the Foreign Corrupt Practices Act of 1977, as amended, or any other similar
applicable Law, (b) paid, accepted or received any unlawful contributions,
payments, expenditures or gifts, or (c) violated in any material respect or
operated in material non-compliance with any export restrictions, anti-boycott
regulations, embargo regulations or other applicable Laws.

4.2.21

Books and Records.  Except as set forth on Schedule 4.2.21, Seller have Made
Available to Buyer a true, complete and correct copy of the Books and Records of
Project Company.  Except as set forth on Schedule 4.2.21, the Books and Records
have been kept and maintained in all material respects as required by applicable
Laws.  No formal meeting of any members, manager, governing body or committee of
Project Company has been held and no action by written consent of any of the
foregoing has been executed pursuant to which material matters were approved,
voted upon or acted upon that have not been ratified and confirmed by the
members of Project Company in accordance with applicable Law and Project
Company’s Charter Documents, and copies of such ratifications have been provided
to Buyer.  Such ratifications provided to the Buyer include the ratification,
adoption and approval by the members of Project Company, in accordance with
applicable Law and Project Company’s Charter Documents, of all actions taken by
or on behalf of Project Company since its formation, including without
limitation the execution of all Contracts to which Project Company is a party
and all investments undertaken by or on behalf of Project Company.  Such
ratifications provided to Buyer properly approve all prior transactions entered
into by Project Company and cure any defaults arising from failure of Project
Company to obtain prior approval of such transactions.

4.2.22

Utilities.To Seller’s Knowledge, all utility services (including electricity)
necessary for the construction, development, ownership, operation and
maintenance of the Project for its intended purposes are available at the
Project Site or can reasonably be expected to be commercially available as and
when required upon commercially reasonable terms and consistent with the
schedule for the Project.

4.2.23

Regulatory Status.  Project Company is in compliance in all material respects
with, and is not in violation in any material respect of: applicable
requirements, orders and rules of the Public Utility Commission of the State of
Hawaii, the Hawaii Electric Company, the  Energy Commission and FERC, including
but not limited to all requirements applicable to Project Company under Parts II
and III of the FPA.  Project Company does not require permission or
authorization from, nor is required to deliver any notice to, FERC, in order to
execute and deliver the Transaction Documents to which it is a party or to enter
into and perform the transactions contemplated thereby. The Project qualifies as
of the Closing Date as an “eligible renewable energy technology system” for
purposes of utilization of the





23




--------------------------------------------------------------------------------







corporate tax credit under the Hawaii Energy Tax Credit, and Project Company is
eligible to be a selling party under the Power Purchase Agreement. Project
Company is not a “public utility” under Section 201 of the FPA.




ARTICLE 5

REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF BUYER

5.1

Representations and Warranties of Buyer.  Buyer hereby represents and warrants
to Seller as of the Agreement Date and as of the Closing Date as follows (except
as set forth on the Buyer Disclosure Schedules):

5.1.1

Organization.  Buyer is a duly organized, validly existing and in good standing
under the Laws of the State of Nevada.

5.1.2

Authority and Power.  Buyer has the requisite limited liability company power
and authority to enter into each of the Transaction Documents to which it is or
will be a party (the “Buyer Transaction Documents”), consummate each of the
transactions and undertakings contemplated thereby, and perform all the terms
and conditions thereof to be performed by it.  The execution, delivery and
performance of each Buyer Transaction Document and the consummation of each of
the transactions and undertakings contemplated thereby have been duly authorized
by all requisite limited liability company action on the part of Buyer under its
Charter Documents.

5.1.3

Valid and Binding Obligations.  Each of the Buyer Transaction Documents has
been, or will be when executed and delivered, duly and validly executed and
delivered by Buyer, and is, or will be when executed and delivered, enforceable
against Buyer in accordance with the terms thereof, except as may be limited or
denied by the Enforceability Exceptions.

5.1.4

Approvals and Consents.  Assuming that all filings, consents and approvals set
forth on Schedule 5.1.4 have been timely made or obtained, as applicable, Buyer
is not, and will not be, required to give any notice, make any filing, or obtain
any consent or approval (including Governmental Approvals and consents or
approvals of any third party) to execute, deliver or perform each Buyer
Transaction Document or to consummate the transactions contemplated thereby
that, in any case, would materially affect the ability of Buyer to perform its
obligations under the Buyer Transaction Documents, or (c) violate any applicable
Law that, in any case, would materially adversely affect the ability of Buyer to
perform its obligations under the Buyer Transaction Documents.

5.1.5

No Violations.  Assuming that all filings, consents and approvals set forth on
Schedule 5.1.4 have been timely made or obtained, as applicable, the execution,
delivery and performance by Buyer of each Buyer Transaction Document does not
and will not, and the consummation of the transactions contemplated thereby will
not (a) violate the Charter Documents of Buyer, (b) violate or be in conflict
with, or constitute a default (or any event that, with or without due notice or
lapse of time, or both, would constitute a default) under, any Contract to which
Buyer is a party or by which any of Buyer’s properties or assets are or may be
bound that, in any case, would materially affect the ability of Buyer to perform
its obligations under the Buyer Transaction Documents, or (c) violate any
applicable Law that, in any case, would materially adversely affect the ability
of Buyer to perform its obligations under the Buyer Transaction Documents.

5.1.6

No Litigation.  There are no Actions pending or, to Buyer’s Knowledge,
threatened against Buyer that would reasonably be expected to have a material
adverse effect on the





24




--------------------------------------------------------------------------------







ability of Buyer to perform its obligations under the Buyer Transaction
Documents or to consummate the transactions contemplated thereby.

5.1.7

Securities Law Matters.  Buyer hereby acknowledges that the Equity Interests
have not been registered under the Securities Act, or registered or qualified
for sale under any state securities laws, and cannot be resold without
registration thereunder or exemption therefrom, to the extent such Laws are
applicable.  Buyer is an “accredited investor,” as such term is defined in
Regulation D of the Securities Act, and will acquire the Equity Interests for
its own account and not with a view to a sale or distribution thereof in
violation of the Securities Act, and the rules and regulations thereunder, any
applicable state “blue sky” laws or any other applicable securities laws.  Buyer
has sufficient knowledge and experience in financial and business matters to
enable it to evaluate the risks of investment in the Equity Interests and at the
Closing will have the ability to bear the economic risk of this investment for
an indefinite period of time.  Buyer acknowledges that it has been afforded an
opportunity to request and to review all information considered by Buyer to be
necessary to make the investment decision to enter into this Agreement and to
consummate the transactions contemplated hereby.

5.1.8Brokers, Finders, etc.  No Person has acted on behalf of Buyer in
connection with the transactions contemplated by the Transaction Documents and
no Person is or will be entitled to any brokerage or finder’s commission, fee or
similar compensation from Buyer as a result of any act or promise made by or on
behalf of Buyer, or for any bonus payable to any agent or representative of
Buyer upon consummation of the transactions contemplated by the Transaction
Documents. There is no oral or written agreement between i) Buyer or an agent
for Buyer,  and ii) Solrey Systems, LLC or an agent for Solrey Systems, LLC, for
compensation or benefit of any kind in connection with the transactions
contemplated by the Transaction Documents or Project or Projects Contracts.







ARTICLE 6

COVENANTS

6.1

Covenants of the Parties.

6.1.1

Consummation of Transaction and Obtaining Approvals.  Each Party shall (a) as
promptly as is reasonably practicable, diligently and in good faith use
commercially reasonable efforts to cause the Closing conditions in this
Agreement set forth in Section 3.1 to be satisfied by such Party, and
(b) coordinate and cooperate with the other Party in providing such information
and supplying such assistance as may be reasonably requested by such other Party
in connection with the foregoing.  Without limiting the generality of the
foregoing or any other provision of this Agreement regarding approvals, each
Party shall use commercially reasonable efforts to obtain all authorizations,
consents, orders, and approvals of, and as promptly as reasonably practicable to
give all notices to and make all filings with, all Governmental Authorities
(including those pertaining to the Governmental Approvals) and third parties
that may be or become necessary for the performance of its obligations under
this Agreement and shall reasonably cooperate with the other Party in as
promptly as practicable seeking to obtain all such authorizations, consents,
orders, and approvals, giving such notices, and making such filings.
 Notwithstanding any other provision herein, in no event will Buyer or any of
its Affiliates be required to post any letter of credit, debt service reserve,
security interest grant, or other form of credit support, in connection with
this Agreement or the transactions contemplated hereby, or institute or defend
any litigation or other legal proceeding, whether judicial or administrative,
including seeking to have any stay or temporary restraining order vacated or
reversed.





25




--------------------------------------------------------------------------------







6.1.2

If Buyer sells the Project or Project Company or in anyway transfers its rights
to develop the Project or in the Project  Company to another entity, if at that
time the Purchase Price has not yet been paid to Seller, then Buyer shall assure
that its agreement with the third party for sale or transfer obligates the new
entity to pay to Seller any unpaid amounts of the Purchase Price that may become
due under the provisions of section 2.1.1, “Payment of Purchase Price.”  This
paragraph does not relieve Buyer of an obligation to comply with section 2.1.1.

6.2

Covenants of Seller.

6.2.1

Pre-Closing Period Actions.  During the Pre-Closing Period, Seller shall, and
shall cause Project Company to, conduct its business in the ordinary course of
business, consistent with past practice in all material respects, provided that
Seller shall not cause or permit Project Company to take any of the following
actions without the prior written consent of Buyer:

(a)

enter into, amend or modify in any material respect, waive any material rights
under, or terminate any Material Contract;

(b)

sell, lease, license, assign or transfer (including, without limitation,
transfers to Seller or any Affiliate) any Project assets or assets of Project
Company;

(1)

make any material change in the accounting methods used by Project Company;

(c)

merge or consolidate with any other entity;

(d)

incur Indebtedness;

(e)

redeem or repurchase, directly or indirectly, any Equity Interests of Project
Company or declare, set aside or pay any dividends or make any other
distributions (whether in cash or in kind) with respect to any Equity Interest;

(f)

issue, sell, transfer, pledge or otherwise encumber or subject to any Lien any
notes, bonds or other debt securities, any Equity Interests of Project Company,
any securities convertible, exchangeable or exercisable into Equity Interests of
Project Company, or warrants, options or other rights to acquire Equity
Interests of Project Company;

(g)

acquire (by merger, consolidation or acquisition of stock or assets or
otherwise) any corporation, partnership or other business organization or
division thereof or collection of assets constituting all or substantially all
of a business or business unit;

(h)

make or change any election, file any amended Tax Return, enter into any closing
agreement, settle any Tax claim or assessment relating to Project Company,
surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to Project Company, or take any other similar action, or omit to take
any action relating to the filing of any Tax Return or the payment of any Tax,
if such election, adoption, change, amendment, agreement, settlement, surrender,
consent or other action or omission would have the effect of materially
increasing the present or future Tax liability of Project Company or Buyer;

(i)

amend any Charter Documents of Project Company or undertaking a
recapitalization, reorganization, liquidation, dissolution or winding up;





26




--------------------------------------------------------------------------------







(j)

initiate, settle, compromise or fail to respond to or defend, any Action;

(k)

pay, discharge or satisfy any claims or Liabilities other than the payment,
discharge or satisfaction in the ordinary course of business;

(l)

sell, transfer or grant any license with respect to Intellectual Property of
Project Company other than non-exclusive licenses granted in the ordinary course
of business and, to the extent applicable, consistent with past practice, or
failing to make any filing, pay any fee or take any other action necessary to
maintain the existence, validity and ownership by Project Company of any
material Intellection Property owned by Project Company;

(m)

revalue any of its assets, including, without limitation, writing down the
inventory or writing-off notes or accounts receivable other than in the ordinary
course of business and, to the extent applicable, consistent with past practice;

(n)

fail to maintain insurance coverage substantially equivalent to existing
insurance coverage of Project Company or the Project as in effect on the date
hereof;

(o)

issue any guaranty, letter of credit indemnity, performance or surety bond,
agreement to provide capital or other credit support arrangement issued by, for
the account of or in relation to Project Company or the business of Project
Company;

(p)

cancel any debts owed to Project Company, or waiving any claims or rights,
having a value in the aggregate in excess of $1,000;

(q)

enter into any Contract with Seller, any Affiliate of Seller, or any officer or
director or employee of any such entity or, any officer, director or employee of
Project Company;

(r)

grant any restrictions or exclusive rights of any type or scope, including any
exclusive rights with respect to the purchase of solar panels or other Project
components;

(s)

take any action whatsoever to cure any breach under the terms of this Agreement;

(t)

settle or compromise any pending or threatened suit, action or claim relating to
the transactions contemplated hereby;

(u)

take, or agree to commit to take, any action that would result in any of the
conditions to the transactions contemplated by this Agreement not being
satisfied or that would impair the ability of any of the Parties to consummate
the transactions contemplated by this Agreement in accordance with the terms
hereof or delay such consummation;

(v)

incur any Liability which is not immediately satisfied by the Seller; or

(w)

commit or agree to do any of the foregoing.

6.2.2

Notification of Litigation.  During the Pre-Closing Period, Seller shall
promptly notify Buyer (in writing after Seller has notice thereof), and Buyer
shall promptly notify Seller (in writing after Buyer has notice thereof), and
keep such other Party advised, as to any Action pending and known to such Party
or, to its Knowledge, threatened against such Party that challenges the
transactions contemplated hereby.





27




--------------------------------------------------------------------------------







6.2.3

Books and Records.  Seller shall, reasonably promptly after Closing, provide to
Buyer all of the Books and Records of Project Company that are in the possession
of Seller or its respective Representatives and that are not confidential or
proprietary to Seller; provided that Seller shall be entitled to retain copies
of such books and records delivered to Buyer pursuant to this Section 6.2.3.

6.2.4

Pre-Closing Access to Information; Confidentiality; Observers.

6.2.4.1

Seller shall, during the Pre-Closing Period, furnish or cause to be furnished to
Buyer and its Representatives, at reasonable times and upon reasonable notice,
such access to the books, records and other information of Project Company as
Buyer reasonably requests, but, in each case, only to the extent that such
access does not unreasonably interfere with the business and operations of
Project Company.  Buyer shall treat all information obtained from or on behalf
of Seller as “Confidential Information” under Section 9.9 hereof, and Buyer
shall continue to honor, and cause its Representatives to honor, the obligations
thereunder.  

6.2.4.2

The Parties agree that during the Pre-Closing Period, at the sole responsibility
and expense of Buyer, Seller shall permit designated representatives
(“Observers”) of Buyer to regularly observe, in the presence of personnel of
Seller and at Buyer’s reasonable discretion, all business and operations of
Seller that relate to the Project, and the development and operation thereof,
and to observe key discussions with third parties relating specifically to the
Project; provided, however, that (a) any such observations shall be conducted in
such a manner as not to interfere unreasonably with the development and
operation of the Project and to be in compliance with customary safety and
confidentiality protocols, (b) Buyer shall not be entitled to observe any
discussions between Seller and its legal counsel or accountants and shall not
otherwise be entitled to observe any activities or discussions which may
constitute a waiver of the attorney client or other privilege, and (c) Seller
need not permit the Observers to observe or participate in discussions
concerning any information which Seller are under a legal or contractual
obligation not to disclose.  The Observers may recommend or suggest that actions
be taken or not be taken by Seller; provided, however, that Seller will be under
no obligation to follow any such recommendations or suggestions and that Seller
shall be entitled, subject to the terms of this Agreement, to conduct its
business in accordance with its own judgment and discretion.  The Observers
shall have no authority to bind or make agreements on behalf of Seller, to
conduct discussions with or make representations to third parties on behalf of
Seller or to issue instructions to or direct or exercise authority over Seller
or any of its respective Representatives.

6.2.5

Intercompany Obligations.  At or prior to the Closing, Seller shall cause all
intercompany account obligations (including Indebtedness) involving Seller or
any of its Affiliates and Project Company to be settled, at the election of
Seller, by either causing such accounts and obligations to be (a) paid and
discharged, including by netting of payables and receivables involving the same
parties, or (b) with respect to payables by Project Company, cancelled without
Seller or Project Company paying any consideration therefor or Project Company
incurring any additional liability to any Person. In addition, except as
otherwise authorized by Buyer prior to the Closing Date, Seller shall cause all
intercompany Contracts between Seller or any of its Affiliates and Project
Company to be terminated.

6.2.6

Development Activities.  During the Pre-Closing Period, without limiting the
obligations of Seller under Section 6.2.1, (a) Seller and Project Company shall
use their commercially reasonable efforts to take all actions reasonably
necessary at the stage of development of the Project to further the development
of the Project, (b) Seller and Project Company shall use commercially reasonable
efforts to maintain all existing relationships with the material agents,
customers and vendors of the Seller and Project Company and any Governmental
Approvals or interconnection or transmission rights or positions, and (c) Seller
and Project Company shall pay all accounts payable and other obligations as they





28




--------------------------------------------------------------------------------







become due in the ordinary course and consistent with past practice, unless
being contested in good faith and disclosed to Buyer.

6.2.7

Information Rights.  During the Pre-Closing Period, Seller shall provide Buyer
with financial statements for Project Company and the Project in the form, and
at the times, historically prepared by Seller and its Affiliates in the ordinary
course.  Buyer shall treat all such information as “Confidential Information”
under confidentiality provisions of Section 9.9 hereof.  Without limiting the
generality of the foregoing, Seller shall promptly, and in any case not later
than five (5) days following delivery to the counterparty, deliver to Buyer
copies of all notices, financial statements, reports, and other material
correspondence or items delivered to any counterparty under any Material
Contract.

6.2.8

No Negotiations.  During the Pre-Closing Period, Seller shall not, and shall
cause its respective Affiliates and Representatives not to, initiate or solicit,
directly or indirectly, any inquiries or the making of any proposal with respect
to, engage in negotiations concerning, provide any Confidential Information or
data to any Person with respect to, have any discussions with any Person (except
with Buyer) or enter into any letter of intent or similar document or any
agreement or commitment relating to, an Acquisition Proposal and shall
immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any Persons conducted prior to the date hereof
with respect to any of the foregoing. If Seller or its respective Affiliates or
Representatives receives any Acquisition Proposal, Seller will immediately
suspend any discussions with such offeror or Person with regard to such
Acquisition Proposal and notify Buyer thereof.

6.2.9

Tax Treatment.  Seller shall not permit Project Company to make any election to
be treated as an association taxable as a corporation for U.S. federal income
tax purposes.

6.2.10

Liens; Indebtedness.  On or prior to the Closing Date, Seller shall cause (a)
all Indebtedness, (b) all Liens on the Equity Interests (other than Permitted
Encumbrances) and (c) all Liens (other than Permitted Liens) on the assets
(including the Project) of Project Company to be paid, settled, discharged,
cancelled and/or released.

6.2.11

Advice of Changes.  Prior to Closing or earlier termination of this Agreement
pursuant to Article 8, Seller, on the one hand, and Buyer, on the other hand,
will give prompt notice to the other upon becoming aware of (a) the occurrence,
or failure to occur, of any event which has caused or would be likely to cause
any representation or warranty of such Party contained herein or in any other
agreement contemplated hereby to be untrue or inaccurate in any respect and (b)
any failure on its part to comply with or satisfy in any respect any covenant,
condition or agreement to be complied with or satisfied by it hereunder or
thereunder on or prior to the Closing Date.

6.2.12

Meetings.  During the Pre-Closing Period, upon reasonable advance request from
Buyer for purposes of a smooth and efficient transfer and integration of the
business of the Project and other reasonable purposes, Seller shall use its
commercially reasonable efforts to arrange meetings (whether telephonic or in
person) with any Person that is a party to a Material Contract or with any
Governmental Authority, in any case in relation to Project Company, the Project,
or the business, properties, contracts, customers, suppliers, members, managers,
or agents of Project Company or the Project.

6.2.13

Bank of Hawaii Mortgage.  Sellerwill use its best efforts to procurea
non-disturbance agreement (in substantially the same form as that already
executed by American Savings Bank) by the Bank of Hawaii with respect to the
Project Site.  In the event Seller is unable to accomplish this within 10
business days of Closing then Seller shall either: a) provide the Bank of
Hawaii’s written consent to the Amended Lease and its written notification that
it will provide Purchaser written





29




--------------------------------------------------------------------------------







notification in the event of a default on payment of the mortgage held by Roland
Maneafaiga: or b) achieve (either through Roland Maneafaiga‘s sole efforts or
through assisting Roland Maneafaiga) removal of the Bank of Hawaii mortgage on
the Project Site Property.  In the event Seller is unable to do so within 20
business days of Closing then Buyer shall have the right, but not the
obligation, to direct Escrow to disburse the $75,000 for purposes of taking
out(i.e. removing the line of credit loan on the Project Site property) the Bank
of the Hawaii mortgage on the Project Site property.If this occurs and if Roland
Maneafaiga assigns a portion of the lease payments he will receive under the
Amended and Restated Lease Agreement, to the extent consent by Buyer may be
required for such an assignment, Buyer so consents.

6.3

Tax Matters.

6.3.1

Tax Returns.

6.3.1.1

Pre-Closing Taxable Periods.  With respect to any Tax Return covering a taxable
period ending on or before the Closing Date (a “Pre-Closing Taxable Period”)
that is required to be filed after the Closing Date with respect to Project
Company (other than a Tax Return relating to Transfer Taxes) (a) Seller shall
cause such Tax Return to be prepared in a manner consistent with practices
followed in prior taxable periods and in compliance with applicable Law except
as required by a change in Law or fact and shall deliver such Tax Return to
Buyer, for its review and comments at least fifteen (15) days prior to the due
date (including extensions) for filing such Tax Return, (b) the Parties shall
cooperate and consult with each other to finalize such Tax Return, and
(c) Seller shall cause such Tax Return to be duly and timely filed with the
appropriate Taxing Authority and shall pay all Taxes shown as due and payable on
such Tax Return.  In any case where Buyer or an entity owned by it is required
to execute Tax Returns, Buyer shall, or shall cause such owned entity to, so
execute the Tax Return in a timely manner or, if permissible, execute a power of
attorney authorizing Seller to execute the Tax Return.

6.3.1.2

Straddle Taxable Periods.  With respect to any Tax Return covering a taxable
period beginning on or before the Closing Date and ending after the Closing Date
(a “Straddle Taxable Period”) that is required to be filed after the Closing
Date with respect to Project Company, (a) Buyer shall cause such Tax Return to
be prepared (in a manner consistent with practices followed in prior taxable
periods except as required by a change in Law or fact) and shall deliver a draft
of such Tax Return to Seller, for its review and approval at least fifteen (15)
days prior to the due date (including extensions) for filing such Tax Return,
(b) the Parties shall cooperate and consult with each other in order to finalize
such Tax Return, and (c) thereafter, subject to Seller’s payment to Buyer of any
portion of any Taxes shown as due and payable on such Tax Return with respect to
the portion of the period that ends on the Closing Date, Buyer shall cause such
Tax Return to be executed and duly and timely filed with the appropriate Taxing
Authority and shall pay all Taxes shown as due and payable on such Tax Return.
 Subject to Section 6.3.1.3, with respect to a Straddle Taxable Period, the
Parties shall determine the Tax attributable to the portion of the Straddle
Taxable Period that ends on the Closing Date by an interim closing of the books
of Project Company.

6.3.1.3

Real Property Taxes. All real property Taxes that are due or become due with
respect to the assets and properties of Project Company for Tax periods within
which the Closing Date occurs (collectively, the “Apportioned Obligations”)
shall be apportioned between Seller, on the one hand, and Buyer, on the other
hand, as of the Closing Date, based on the ratio of the number of days in the
current property Tax year elapsed through the Closing Date to 365 days.  Seller
shall be responsible for the portion of such Apportioned Obligations
attributable to the period or portion of the period ending on or before the
Closing Date.  Buyer shall be responsible for the portion of such Apportioned
Obligations attributable to the period or portion of the period after the
Closing Date.  Each





30




--------------------------------------------------------------------------------







Party shall cooperate in assuring that Apportioned Obligations that are the
responsibility of Seller pursuant to this subsection are paid by Seller, and
that Apportioned Obligations that are the responsibility of Buyer pursuant to
this subsection are paid by Buyer.

6.3.2

Tax Proceedings.  With respect to any Tax for which Selleris responsible under
Section 6.3.1, Seller shall have the right, at its sole cost and expense, to
control (in the case of a Pre-Closing Taxable Period) or participate in (in the
case of a Straddle Taxable Period) the prosecution, settlement or compromise of
any proceeding involving such Tax.  Buyer shall (and shall cause Project Company
to) take such action in connection with any such proceeding as Seller shall
reasonably request from time to time to implement the preceding sentence,
including the selection of counsel and experts and the execution of powers of
attorney.  Buyer shall (and shall cause Project Company to) give written notice
to Seller of its receipt of any notice of any audit, examination, claim or
assessment for any Tax for which Seller are responsible within ten (10) days
after its receipt of such notice; failure to give any such written notice within
such 10-day period shall limit Seller’s indemnification obligation pursuant to
this Agreement to the extent it is actually prejudiced by such failure.

6.3.3

Cooperation.  Seller shall grant to Buyer (or its designees) access at all
reasonable times to all of the information, books and records relating to
Project Company within the possession of Seller that are not transferred to
Buyer pursuant to Section 6.2.3 (including workpapers and correspondence with
Taxing Authorities), and shall afford Buyer (or its designees) the right (at
Buyer’s expense) to take extracts therefrom and to make copies thereof, to the
extent reasonably necessary to permit Buyer (or its designees) to prepare Tax
Returns, respond to Tax audits and investigations, prosecute Tax protests,
appeals and refund claims and to conduct negotiations with Taxing Authorities.
Buyer shall grant or cause Project Company to grant to Seller (or its designees)
access at all reasonable times to all of the information, books and records
relating to Project Company for taxable periods and portions of taxable periods
through the Closing Date within the possession of Buyer (including workpapers
and correspondence with Taxing Authorities) or Project Company, and shall afford
Seller (or its designees) the right (at Seller’s expense) to take extracts
therefrom and to make copies thereof, in each case to the extent reasonably
necessary to permit Seller (or its designees) to prepare Tax Returns, respond to
Tax audits and investigations, prosecute Tax protests, appeals and refund claims
and to conduct negotiations with Taxing Authorities.  After the Closing Date,
the Parties will preserve all information, records or documents in their
respective possessions relating to liabilities for Taxes of Project Company for
Pre-Closing Taxable Periods or Straddle Taxable Periods until six months after
the expiration of any applicable statute of limitations (including extensions
thereof) with respect to the assessment of such Taxes.

6.3.4

Refund.  Any Tax refund (including interest thereon) with respect to Project
Company attributable to any period ending prior to the Closing Date or that
portion of a Straddle Taxable Period ending on the Closing Date shall be the
property of Seller.  If, after the Closing, Buyer or Project Company receives a
refund or utilizes a credit of any Tax of Project Company attributable to a
period ending prior to the Closing Date or that portion of a Straddle Taxable
Period ending on the Closing Date, Buyer shall pay to Seller within ten
(10) Business Days after such receipt or utilization an amount equal to such
refund received or credit utilized, together with any interest received or
credited thereon net of any costs associated therewith. Buyer shall, and shall
cause Project Company to, use commercially reasonable efforts to obtain a refund
or credit of any Tax of Project Company attributable to a period ending prior to
the Closing Date or that portion of a Straddle Taxable Period ending on the
Closing Date or to mitigate, reduce or eliminate any such Tax that could be
imposed for a period ending prior to the Closing Date or that portion of a
Straddle Taxable Period ending on the Closing Date (including with respect to
the transactions contemplated hereby).





31




--------------------------------------------------------------------------------







6.3.5

Tax Indemnity.

6.3.5.1

From and after the Closing, Seller shall defend, indemnify and hold harmless
Buyer and each of Buyer’s Indemnified Parties from and against, and will pay to
Buyer on behalf of Buyer and its Indemnified Parties the amount of, any Loss
incurred by Buyer or any of its Indemnified Parties arising from:  (i) any Taxes
imposed on Project Company, or for which Project Company may otherwise be
liable, as a result of having been a member of a Company Group; (ii) any Taxes
imposed on Project Company, or for which Project Company may otherwise be
liable, for any taxable year or period that ends on or before the Closing Date
and, with respect to any Straddle Taxable Period, the portion of such Straddle
Taxable Period ending on and including the Closing Date (including any
obligations to contribute to the payment of a Tax determined on a consolidated,
combined or unitary basis with respect to any Company Group); and (iii) any
Taxes imposed on Buyer or any of its Indemnified Parties resulting from a breach
by Seller of any of its covenants provided in this Agreement or of any
representation or warranty in Section 4.2.9.

6.3.5.2

From and after the Closing, Buyer shall defend, indemnify and hold harmless
Seller and each of Seller’s Indemnified Parties from and against, and will pay
to Seller on behalf of Seller and any of Seller’s Indemnified Parties the amount
of, any Losses incurred by Seller of any of Seller’s Indemnified Parties arising
from (i) any Taxes imposed on Project Company for any taxable year or period
that begins after the Closing Date and, with respect to any Straddle Taxable
Period, the portion of such Straddle Taxable Period beginning after the Closing
Date; and (ii) any Taxes imposed on Seller of any of Seller’s Indemnified
Parties resulting from a breach by Buyer of any of its covenants provided in
this Agreement.

6.3.5.3

To the extent that the provisions of Article 7 are inconsistent with or conflict
with the provisions of this Section 6.3.5, the provisions of this Section 6.3.5
shall control, except for the limitation set forth in Section 7.2.4.  For
example, this Section 6.3.5, and not Article 7 (except for the limitation set
forth in Section 7.2.4), shall control the Parties’ responsibility for Taxes for
Pre-Closing Taxable Periods and Straddle Taxable Periods and proceedings
relating thereto.

6.3.6

Transfer Taxes.  Seller shall pay all sales, use, transfer, goods and services,
real property transfer, value added, recording, gains, documentary, stock
transfer, stamp duty, excise, gross receipts and other similar taxes, duties,
fees and charges (“Transfer Taxes”), if any, arising out of or in connection
with the purchase of the Equity Interests, and shall indemnify, defend and hold
harmless the other Party with respect to such Transfer Taxes owing by such
Party.  Buyer shall prepare and timely file all Tax Returns or other
documentation relating to such Transfer Taxes; provided, however, that to the
extent required by applicable law, Seller will join in the execution of any such
Tax Returns or other documents relating to such Transfer Taxes.  Buyer shall
provide Seller with copies of each such Tax Return or other document at least
thirty (30) days prior to the date on which such Tax Return or other document is
required to be filed.The parties shall cooperate, to the extent reasonably
requested and permitted by applicable law, in minimizing any such Transfer
Taxes, including but not limited to the transfer by remote electronic
transmission of any assets capable of being so transmitted.  

6.3.7

Tax Treatment of Sale.  The Parties agree to treat the sale of the Equity
Interests as a sale of all of the assets of Project Company and an assumption by
Buyer of all of the liabilities of Project Company for federal and state income
tax purposes.  The Parties agree to allocate the Purchase Price as described in
Schedule 6.4.7(the “Allocation Schedule”).  Within sixty (60) days following the
Closing Date, Buyer shall prepare a schedule setting forth the agreed upon
allocation consistent with the IRS guidance set forth in IRS Form 8594 and the
instructions thereto.  Each Party will report the transaction consistently with
the Allocation Schedule, as applicable, for all Tax reporting purposes.  To





32




--------------------------------------------------------------------------------







the extent required by applicable Law, the Allocation Schedule will be revised
to reflect any adjustment of the aggregate Purchase Price pursuant to this
Agreement.

6.3.8

Treatment of Payments.  To the maximum extent permitted by applicable Law, the
Parties shall treat all payments made by Seller to or for the benefit of Buyer
and all payments by Buyer to or for the benefit of Seller under Section 7.1, and
under any other indemnity provision of this Agreement, as adjustments to the
Purchase Price.

6.4

Further Assurances.  From time to time after the Closing, upon the request of
any other Party and without further consideration, each Party shall execute and
deliver to the requesting Party such documents and take such action as the
requesting Party reasonably requests to consummate more effectively the intent
and purpose of the Parties under this Agreement and the transactions
contemplated hereby.  Notwithstanding the foregoing or anything to the contrary
contained in any Transaction Documents, there is no limitation on Buyer’s and,
after the Closing, Project Company’s right to conduct its business and affairs
as it sees fit in its sole discretion, and Buyer makes no assurance to Seller
that the commencement of construction or the Commercial Operation Date will
occur and/or that payments of the Purchase Price in connection therewith will be
realized.  For purposes of clarification, Buyer and, after the Closing, Project
Company shall maintain sole and unilateral control regarding (a) whether and
when, if at all, to deliver a full notice to proceed to the EPC contractor with
respect to the Project, (b) whether and when, if at all, to enter an EPC
Contract or Contracts for the purchase of materials required to construct the
Project and (c) the methods and timing for development and construction of the
Project.




ARTICLE 7

INDEMNIFICATION AND REMEDIES

7.1

General.  From and after the Closing, to the fullest extent permitted by
applicable Law, Seller shall defend, indemnify and hold harmless Buyer, and
Buyer shall defend, indemnify and hold harmless Seller (the applicable
indemnifying party, the “Indemnitor”), including, in the case of each
non-indemnifying Party, such Party’s Affiliates and their respective partners,
managers, members, shareholders, consultants, Representatives, successors and
assigns (each, an “Indemnified Party,” with each Party and its respective group
of Indemnified Parties being referred to collectively as an “Indemnified Group”)
from and against any Loss suffered or incurred by any Indemnified Party to the
extent arising out of, or resulting from (a) the breach of any representation or
warranty of the Indemnitor contained in the Transaction Documents, (b) the
breach or default by the Indemnitor of any covenant or agreement of such
Indemnitor contained in the Transaction Documents, (c) any claim by a broker,
finder, investment banker or other Person for any brokerage, finder’s or other
fee or commission in connection with this Agreement or the transactions
contemplated hereby, that is based upon any agreement, arrangements or
commitments, written or oral, made by or on behalf of the Indemnitor, or (d) any
fraud by Indemnitor.The right to indemnification, payment of damages or other
remedy based on such representations, warranties, covenants, and obligations
will not be affected by any investigation conducted with respect to, or any
Knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation. The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.

7.2

Limitations on Indemnification.





33




--------------------------------------------------------------------------------







7.2.1

Timing of Claim.  Notwithstanding the provisions of Section 7.1 above, no
Indemnified Party shall be entitled to make any claim for indemnification as
provided in Section 7.1 unless such claim, or notice of any Third Party Claim
pursuant to Section 7.3.1, shall have been made in writing no later than the
date that is twenty-four (24) months from the Closing Date other than (a) for
breach of a Fundamental Representation, as to which a claim may be made at any
time prior to the expiration of the applicable statute of limitations (including
any extensions thereto to the extent that such statute of limitations may be
tolled), and (b) for fraud, as to which a claim may be made at any time prior to
the expiration of the applicable statute of limitations (including any
extensions thereto to the extent that such statute of limitations may be
tolled).

7.2.2

Payment of Claims; Set-Off.  All indemnity claims shall be paid by an Indemnitor
in immediately available funds within twenty (20) days after its receipt of the
corresponding claims under Section 7.2.1 unless any such claim is disputed in
good faith by the Indemnitor within such twenty (20) day period (the “Indemnity
Payment Date”).  If Indemnitor so disputes any such claim, Indemnitor shall make
payment of any amount of such claim which is not disputed by not later than the
Indemnity Payment Date, and shall withhold payment of the disputed amount of
such claim until final determination of liability with respect to such claim in
accordance with this Agreement, whereupon Indemnitor shall pay the amount so
determined to be owed, together with interest thereon accrued from the Indemnity
Payment Date until the date actually received by the Indemnified Party, at the
prime rate of interest published in The Wall Street Journal from time to time
during the period.  Payments of undisputed indemnity claims, or the undisputed
portions thereof, hereunder may be accomplished in whole or in part, at the
option of the Indemnified Party, by the Indemnified Party setting off the amount
of such claim against any amount owed to the Indemnitor by the Indemnified
Party, including, for the avoidance of doubt, in the case where Buyer is the
Indemnified Party, any payment of the Purchase Price.

7.2.3

Tipping Basket.  An Indemnified Party shall not be entitled to make any claim
for indemnification under Section 7.1(a) (except with respect to breach of a
Fundamental Representation) unless the aggregate amount of all claims made in
good faith for indemnification with respect to breach of representations or
warranties exceeds Five Thousand Dollars ($5,000) (the “Tipping Basket”) and,
after the Tipping Basket has been reached, an Indemnified Party shall be
entitled to make a claim for indemnification for all claims with respect to the
breach of representations or warranties back to dollar zero.  

7.2.4

Overall Limitation on Liability of Parties.  Notwithstanding any other provision
of this Agreement, following the Closing, the aggregate liability of each Party
under this Agreement for any cause arising from or related to this Agreement
shall not exceed $130,000; provided that the aggregate liability of a Party for
Losses arising from fraud or of Buyer for payment of the Purchase Price shall
not be subject to the limitations of this Section 7.2.4.

7.2.5

Exclusive Remedy.  Except for fraud, and except as provided in the following
sentence, and Section 7.2.6, following the Closing, the indemnification
provisions of this Article 7 shall be the sole and exclusive remedy of each
Party (including Indemnified Parties) against the other Party for any inaccuracy
or breach of such other Party’s representations, warranties, covenants or
agreements contained in this Agreement.  In furtherance of the foregoing, each
Party hereby waives, to the fullest extent permitted under applicable Law, any
and all rights, claims and causes of action it or any of its Affiliates may have
against the other Party hereunder or under applicable Law with respect to the
claims described in clauses (a) and (b) above.

7.2.6

Specific Performance.





34




--------------------------------------------------------------------------------







7.2.6.1

Waivers and Acknowledgments.  The Parties agree that, prior to the Closing Date,
irreparable damage would occur in the event that any of the provisions of this
Agreement relating to Project Company and Project are not performed by the
Parties in accordance with their specific terms or are otherwise breached,
including any wrongful failure to consummate such Closing.  It is accordingly
agreed that Buyer, on the one hand, and Seller, on the other hand, shall be
entitled to an injunction or injunctions or other specific performance or
equitable relief to prevent breaches of this Agreement and to cause the Closing
to occur on the terms and subject to the conditions thereto set forth herein.
 In that regard, each of the Parties hereby waives (i) any defenses in any
action for specific performance that such other Party is required to mitigate
damages or otherwise has an adequate remedy under law and (ii) any requirement
under any Law to post a bond or other security as a prerequisite to obtaining
such equitable relief.  If either Party brings any action in good faith to
enforce specifically the performance of the terms and provisions hereof by the
other Party, the applicable Outside Date shall automatically be extended by (x)
the amount of time during which such action is pending, plus twenty (20)
Business Days or (y) such other time period established by the court presiding
over such action.  Each of the Parties agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief
sought in accordance with this Section 7.2.6.1 on the basis that any other Party
has an adequate remedy at law or that any award of specific performance is not
an appropriate remedy for any reason at law or in equity.

7.2.6.2

Alternative Remedies.  Notwithstanding Section 7.2.6.1, prior to the Closing a
Party may pursue against the other Party any remedy available at law or in
equity arising out of any breach of this Agreement by such other Party,
including a claim for monetary damages.

7.2.7

Certain Matters Affecting Indemnification.  Anything to the contrary herein
notwithstanding, (a) Seller shall have no right to seek contribution from
Project Company with respect to all or any part of any of the Seller’s
indemnification obligations under this Article 7.

7.2.8

Risk Allocation.  The representations, warranties, covenants and agreements made
herein, together with the indemnification provisions herein, are intended among
other things to allocate the economic cost and the risks inherent in the
transactions contemplated hereby between the Parties and, accordingly, a Party
shall be entitled to the indemnification or other remedies provided in this
Agreement by reason of any breach of any such representation, warranty, covenant
or agreement by another Party notwithstanding whether any employee,
representative or agent of the Party seeking to enforce a remedy knew or had
reason to know of such breach.

7.2.9.  In calculating any indemnifiable Loss, there will be deducted (i) any
insurance recovery by the indemnified party in respect thereof (and no right of
subrogation will accrue hereunder to any insurer); and (ii) the amount of any
tax benefit to the indemnified party (or any of its Affiliates) with respect to
such loss, damage or expense (after giving effect to the tax effect of receipt
of the indemnification payments).




7.3

Procedure for Indemnification With Respect to Third-Party Claims.

7.3.1

Notice of Claim.  If any legal proceedings shall be instituted or any claim or
demand shall be asserted by any third party (each, a “Third Party Claim”) in
respect of which indemnification may be sought by any Indemnified Party under
this Article 7, such Indemnified Party shall, as soon as practicable after the
actual receipt thereof by a responsible officer, cause written notice of such
legal proceedings or the assertion of such Third Party Claim to be forwarded to
the Indemnitor, specifying the nature of such legal proceedings, or Third Party
Claim and the amount or the estimated amount thereof to the extent then
determinable, which estimate shall not be binding upon the Indemnified Party;
provided, that the failure of an Indemnified Party to give timely notice shall
not affect its rights to





35




--------------------------------------------------------------------------------







indemnification under this Article 7, except to the extent that the Indemnitor
has been actually prejudiced by such failure.

7.3.2

Conduct of Third Party Claim.  The Indemnitor shall have the right, at its
option and at its own expense, to be represented by counsel of its choice and to
participate in, or take control of, the defense, negotiation and/or settlement
of any proceeding, claim or demand that relates to any amounts indemnifiable or
potentially indemnifiable under this Article 7; provided, that the Indemnified
Party may participate in any such proceeding with counsel of its choice (which
shall be at its own expense), and provided further, however, that if the
Indemnitor and the applicable Indemnified Party shall, based on advice of
counsel to the Indemnified Party, have conflicting or different claims or
defenses, then the Indemnitor shall not have control of such conflicting or
differing claims or defenses and such Indemnified Party shall be entitled to
appoint one separate counsel for such claims and defenses, at the reasonable
cost and expense of the Indemnitor.  The party or parties conducting the defense
of any Third Party Claim shall keep the other parties apprised of all
significant developments with respect thereto and shall not enter into any
settlement, compromise or consent to judgment with respect to such Third Party
Claim without the prior consent of the other parties hereto, such consent not to
be unreasonably withheld or delayed; provided, however, that the Indemnitor
shall be entitled to settle, compromise or consent to a judgment without the
consent of the Indemnified Party with respect to a Third Party Claim that only
imposes monetary obligations that are paid by the Indemnitor and contains a
release of the Indemnified Party from all liability thereunder. Notwithstanding
the foregoing, the Indemnified Party shall have the right to pay or settle any
such claim; provided that in such event it shall waive any right to indemnity
therefor by the Indemnitor.  If the Indemnitor elects not to defend or settle
such proceeding, claim or demand and the Indemnified Party defends, settles or
otherwise deals with any such proceeding, claim or demand directly, the
Indemnified Party shall provide fifteen (15) days’ advance written notice of any
settlement to the Indemnitor and shall act reasonably and in accordance with the
Indemnified Party’s good faith business judgment.  The Indemnitor and the
Indemnified Party shall cooperate fully with each other in connection with the
defense, negotiation or settlement of any such legal proceeding, claim or
demand.  Any claim by Buyer for indemnification with respect to Taxes shall be
further subject to the provisions in Section 6.4, and, to the extent there is
any inconsistency between the specific provisions of Section 6.4 and this
Section 7.3, the provisions in Section 6.4 shall govern.  Notwithstanding the
foregoing, if Buyer determines in good faith that there is a reasonable
probability that a Third Party Claim may have a material adverse effect on it or
Project Company, or that Seller may not have sufficient funds to satisfy a
claim, Buyer may, by notice to the Indemnitor, assume the exclusive right to
defend, compromise or settle such Third Party Claim, but the Indemnitor will not
be bound by any compromise or settlement effected without Indemnitor’s consent,
such consent not to be unreasonably withheld.  If Buyer should elect to exercise
such right, the Indemnitor shall have the right to participate in, but not
control, the defense or settlement of such Third Party Claim at its sole cost
and expense.

7.3.3

Payment of Third-Party Claims.  After final judgment or award shall have been
rendered by a court, arbitration board or administrative agency of competent
jurisdiction and the expiration of the time in which to appeal therefrom, or a
settlement shall have been consummated, or the Indemnified Party and the
Indemnitor shall have arrived at a mutually binding agreement with respect to
each separate matter indemnified by the Indemnitor, the Indemnified Party shall
forward to the Indemnitor notice of any sums due and owing by the Indemnitor
with respect to such matter, and such amount shall be paid as provided in
Section 7.2.2.

7.3.4

Access to Information.  If any claim is made by a third party against an
Indemnified Party, the Indemnified Party shall use commercially reasonable
efforts to make available to the Indemnitor those partners, members, officers
and employees whose assistance, testimony or presence is necessary to assist the
Indemnitor in evaluating and in defending such claims; provided, that any such





36




--------------------------------------------------------------------------------







access shall be conducted in such a manner as not to interfere unreasonably with
the operations of the business of the Indemnified Party.

7.3.5

Subrogation.  Upon payment of the full amount of any Loss by an Indemnitor to an
Indemnified Party pursuant to this Article 7, such Indemnitor, without any
further action, shall be subrogated to any and all claims that such Indemnified
Party or any member of its Indemnified Group may have against third parties
relating to such Loss, but only to the extent of the amount paid to such
Indemnified Party or any member of its Indemnified Group by such Indemnitor in
respect of such Loss, and such Indemnified Party and the members of its
Indemnified Group shall use commercially reasonable efforts to cooperate with
such Indemnitor, at the expense of such Indemnitor in order to enable such
Indemnitor to pursue such claims.

7.3.6

Non-Recourse.  Except as expressly set forth in this Article 7, no Party shall
have recourse whatsoever under this Agreement against any of the Representatives
of the other Party (including for such purposes, the Representatives of any
Affiliate of a Party).  Without limiting the generality of the foregoing, except
as expressly set forth in this Article 7, each Party, on behalf of itself and
its Affiliates, hereby fully and irrevocably waives any right, claim or
entitlement whatsoever against such Representatives relating to any and all
Liabilities suffered or incurred by any of them arising from, based upon,
related to, or associated with this Agreement or the transactions contemplated
hereby (including any breach, termination or failure to consummate such
transactions) in each case whether based on contract, tort, strict liability,
other laws or otherwise and whether by piercing of the corporate veil, by claim
on behalf of or by a Party hereto or other Person or otherwise.

7.3.7

Treatment of Indemnification.  All indemnification payments made hereunder shall
be treated for Tax purposes by the Parties in accordance with Section 6.3.8
hereof.

ARTICLE 8

TERMINATION

8.1

Termination of Agreement.  This Agreement may be terminated at any time prior to
the Closing only as follows:

(a)

By mutual written agreement of the Parties; and

(b)

By Seller upon written notice to Buyer (i) if Buyer shall have breached any of
its representations, warranties, covenants or other agreements contained in this
Agreement that would result in a failure of a condition set forth in Sections
3.1.4.2 or 3.1.4.3 to be satisfied; provided, however, that Seller shall not
have a right to terminate this Agreement if Seller is then in breach of any
representations, warranties, covenants or other agreements contained in this
Agreement that would result in a failure of the conditions set forth in Sections
3.1.3.2 or 3.1.3.3 to be satisfied; or (ii) if the Closing shall not have
occurred on or prior to the Outside Date by reason of the failure of any
condition precedent under Section 3.1.4 hereof (unless the failure results
primarily from the Seller itself breaching any representation, warranty, or
covenant contained in this Agreement);

(c)

By Buyer upon written notice to Seller(i) if Seller shall have breached any of
its representations, warranties, covenants or other agreements contained in this
Agreement that would result in a failure of a condition set forth in 3.1.3.2 or
3.1.3.3 to be satisfied; provided, however, that Buyer shall not have a right to
terminate this Agreement if Buyer is then in breach of any representations,
warranties, covenants or other agreements contained in this Agreement that would
result in a failure of the conditions set forth in Section 3.1.4.2 or 3.1.4.3 to
be satisfied; or (ii) if the Closing shall not have occurred on or





37




--------------------------------------------------------------------------------







prior to the Outside Date by reason of the failure of any condition precedent
under Section 3.1.3 hereof (unless the failure results primarily from the Buyer
itself breaching any representation, warranty, or covenant contained in this
Agreement); or

(d)

By any Party if the closing conditions set forth in Section 3.1 have not been
satisfied or waived by 5 PM Pacific Timewithin 35 business days of execution of
this Agreement,or such later date as the Parties may agree (the “Outside
Date”).Notwithstanding the above Seller shall not be entitled to terminate this
Agreement if it fails to satisfy the Release Event 2 conditions described in
Exhibit G provided that Buyer has fulfilled its obligations to make payment
associated with any completion of Release Event 1.  Buyer shall, however, be
entitled to terminate this Agreement if Seller fails to timely satisfy the
Release Event 2 conditions and if it so exercises its option to terminate then
the deal shall be “unwound,” meaning that each Party shall return to the other
their respective consideration (e.g. Seller shall return all monies to Buyer
(excluding the $10,000 Deposit described in 2.1.1)and Buyer shall return the
Equity Interests in the Project Company, together with all RealEstateContracts,
approvals, etc., to Seller).

Once Seller transfers to Buyer the Equity Interests in Project Company (see
3.1.2.1), despite any language to the contrary but subject to the prior
paragraph of this subsection (d), this Agreement may not be terminated other
than by the Parties’ mutual written agreement. After the date of that transfer,
if a Party breaches an obligation under this Agreement, the other Party’s
remedies for such breach shall be those described in this Agreement other than
termination.  




8.2

Effect of Termination.  In the event of a termination of this Agreement as
provided in Section 8.1, this Agreement shall cease to have force and effect,
and there shall be no further liability or obligation on the part of any Party,
except that (a) the provisions of this Section 8.2 and Article 9 shall continue
to apply following any such termination, and (b) each Party shall continue to be
liable for any willful and material breach by such Party of its representations,
warranties or covenants contained in this Agreement occurring prior to such
termination.

ARTICLE 9

MISCELLANEOUS

9.1

Notices.  Any notice, statement, demand, claim, offer or other written
instrument required or permitted to be given pursuant to this Agreement shall be
in writing signed by the Party giving such notice and shall be sent by facsimile
or other electronic transmission (and, if by facsimile, also by email), hand
messenger delivery, overnight courier service, or certified mail (receipt
requested) to the other Party at the address set forth below:

(a)

If to Seller, at:

White Horse Energy, LLC

418 West 3700 North

Provo, Utah 84604
Attention:  Timothy Bridgewater, Managing Partner
Facsimile: 801-521-3079
Email: Tim@whitehorseenergy.com




With a copy to (which shall not constitute notice to):

Stirling Adams, Attn: Counsel for White Horse Energy

861 N 1100 E,Orem, UT 84097





38




--------------------------------------------------------------------------------







Phone: 801-369-1168, stirlingadams@gmail.com




(b)

If to Buyer, at:

BLUE EARTH, INC.
2298 Horizon Ridge Parkway

Suite 205, Henderson

NV 89052
Attention:  Johnny R. Thomas, President
Facsimile: 702-263-1823
jthomas@blueearthinc.com




With a copy (which shall not constitute notice) to:




Romero Park P.S.

16935 W. Bernardo Dr., Suite 260

San Diego, California 92127

Attn: H. Troy Romero

Phone:  (858) 592-0065

Fax: (425) 450-0728

Email: tromero@romeropark.com




Each Party shall have the right to change the place to which notices shall be
sent or delivered or to specify one additional address to which copies of
notices may be sent, in either case by similar notice sent or delivered in like
manner to the other Party.  Without limiting any other means by which a Party
may be able to prove that a notice has been received by another Party, all
notices and communications shall be deemed to have been duly given: (i) at the
time delivered by hand, if personally delivered; (ii) five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed by first class
certified mail, receipt requested; and (iii) when received, if sent by courier,
facsimile or other electronic transmission, if received prior to 5 p.m.,
recipient’s time, on a Business Day, or on the next Business Day, if received
later than 5 p.m., recipient’s time.  In any case hereunder in which a Party is
required or permitted to respond to a notice from another Party within a
specified period, such period shall run from the date on which the notice was
deemed duly given as above provided, and the response shall be considered to be
timely given if given as above provided by the last day of the period provided
for such response.

9.2

Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, of the Parties with respect to the
subject matter hereof, including but not limited any prior term sheets or
letters of intent.  Any oral representations or modifications concerning this
instrument shall be of no force or effect unless contained in a subsequent
written modification signed by the Party to be charged.  This Agreement may be
amended or modified only by a written instrument executed by the Parties.

9.3

Successors and Assigns.  This Agreement and the other Transaction Documents
shall be binding upon, and shall inure to the benefit of, and shall be
enforceable by, the Parties and their respective successors and permitted
assigns.  Neither this Agreement, nor any other Transaction Document, nor any
right hereunder or thereunder, may be assigned by any Party without the prior
written consent of the other Party; provided that Buyer and its permitted
assigns may at any time after Closing, without the prior written consent of the
other Party:  (a) assign, in whole or in part, its rights and obligations under
this Agreement to one or more of its Affiliates or to any subsequent purchaser
of Buyer, Project Company or





39




--------------------------------------------------------------------------------







of substantially all of the Buyer’s or Project Company’s assets and (b) assign
its rights under this Agreement for collateral security purposes to any lenders
providing financing to Buyer, Project Company, the Project or any of its
Subsidiaries (“Lenders”), such permitted assign and/or any of their Affiliates.
Except with respect to the assignment permitted under clause (b) of this Section
9.3, no assignment by either Party of this Agreement for any purpose whatsoever
shall be valid until all obligations of the assignor hereunder shall have been
assumed by the assignee by written agreement delivered to the other Party.

9.4

Project Financing.  In connection with any debt or equity financing or
refinancing related to the Project undertaken by Buyer, Seller agrees to enter
into an agreement with Lenders under which Seller shall consent to such
financing and any related collateral assignment and will agree to other
customary and reasonable provisions for the benefit of the Lenders, including,
without limitation, reasonable provisions under which the Lenders or their
designees (i) may assume or transfer the rights of Project Company and/or Buyer
under this Agreement, (ii) shall be entitled to receive copies of certain
notices relating to defaults and other similar matters hereunder that Seller
might provide to Project Company, (iii) shall have reasonable extended cure
periods to cure any defaults by Buyer or Project Company hereunder, (iv) obtain
Seller’s agreement to make all payments due to Project Company or Buyer under
this Agreement to an account designated by the Lenders or their designees and
(v) shall be provided other customary or related benefits or protections as
reasonably requested by the Lenders to support such financing.  In addition,
Seller shall enter into such amendments to this Agreement as are reasonably
requested by the Lenders in connection with the financing provided by such
Lenders, provided that any such amendments do not materially reduce the benefits
or materially increase the risk of Seller hereunder.

9.5

Currency Matters.  U.S. Dollars shall be the currency of account in the case of
all obligations arising under or relating to this Agreement.

9.6

Governing Law.  This Agreement, and any instrument or agreement required
hereunder (to the extent not otherwise expressly provided for therein), shall be
governed by, and construed under, the laws of the State of California, without
reference to conflicts of laws rules.

9.7

Arbitration and Venue.  The Parties agree that any Action, dispute or question
by or against any Party (or its Affiliates or designees) arising as to the
interpretation of any clause of, or the rights and liabilities of the parties
under, in any manner relating to, this Agreement and the Transaction Documents
associated therewith, if not resolved by negotiation, shall be referred to
binding arbitration under the rules and procedures of the American Arbitration
Association relating to the selection of arbitrators for the determination of
issues. This agreement to arbitrate is supported by adequate consideration,
receipt of which is acknowledged. The decision of the arbitrator will be
binding, final and conclusive on the parties, and judgment on the arbitrator’s
decision may be entered in any court having jurisdiction thereof. This agreement
to arbitrate is binding upon the respective successors, heirs, legal
representatives, assigns and transferees of the parties. The arbitrator may, sua
sponte or upon the written request of a party, issue written directions as to
the scope and timetable for discovery. In the event that the arbitrator should
determine that the matter(s) in dispute may be resolved by a review of a written
record, and that a hearing is not necessary, each party waives the right to a
hearing. The arbitrator shall be charged to render a written opinion reciting
the facts as determined and the applicable law as applied. Except to the extent
limited under the Agreement, the arbitrator may award injunctive and other
equitable relief, as well as an award of monetary damages. No claim of fraud,
duress or other basis for revocation of contract made with respect to this
Agreement shall limit or preclude the enforcement of this Agreement to arbitrate
except as such fraud, duress or other basis for revocation shall arise with
particularity to this agreement to arbitrate.  The prevailing party in any
dispute shall be awarded by the arbitrator its reasonable attorney’s fees and
costs.





40




--------------------------------------------------------------------------------







9.8

Expenses.  Regardless of whether the transactions contemplated by this Agreement
are consummated, each Party shall bear responsibility for its own costs and
expenses in connection with the Transaction Documents and the transactions
contemplated hereby or thereby, including the fees and expenses of its legal
counsel and other consultants and advisors in connection with any Transaction
Document, except as may be otherwise provided therein, provided that all such
costs and expenses of Project Company shall be borne by Seller. Seller shall be
responsible for any and all development costs in connection with the Project
prior to Closing.

9.9

Confidential Information.  From and after the Agreement Date, Seller will hold,
and will cause their respective Affiliates and Representatives to hold, in
strict confidence from any other Person all information and documents relating
to Project Company and the Project (“Confidential Information”), provided that
nothing in this sentence shall limit the disclosure by any Party of any
information (a) to the extent required by Law or judicial process (provided that
if permitted by Law, each Party agrees to give the other Party prior notice of
such disclosure in sufficient time to permit such other Party to obtain a
protective order should they so determine), (b) in connection with any
litigation among the Parties (provided that such Party has taken all reasonable
actions to limit the scope and degree of disclosure in any such litigation), (c)
in an Action brought by a Party in pursuit of its rights or in the exercise of
its remedies under the Transaction Documents, (d) to the extent that such
documents or information can be shown to have come within the public domain
through no action or omission of the disclosing Party or its Affiliates or
Representatives, and (e) to its Affiliates (but the Party shall be liable for
any breach by its Affiliates).  In the event this Agreement is terminated under
Section 8.1, upon the request of any Party, the other Party will, and will cause
its Affiliates and Representatives to, promptly (and in no event later than five
(5) Business Days after such request) redeliver or destroy, or cause to be
redelivered or destroyed, all copies of confidential documents and information
furnished by such other Party in connection with this Agreement and destroy or
cause to be destroyed all notes, memoranda, summaries, analyses, compilations
and other writings related to or based on such information or documents prepared
by the Party furnished with such documents and information or its
Representatives.

9.10

Public Statements.  Seller shall not (and shall cause its Affiliates and
Representatives not to) release any public statement regarding the transactions
contemplated hereunder without the other Buyer’s prior written consent.

9.11

Joint Effort.  Preparation of this Agreement has been a joint effort of the
Parties and the resulting document shall not be construed more severely against
one Party than against any other Party.

9.12

Captions.  The captions contained in this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained herein.

9.13

Severability.  The invalidity of one or more phrases, sentences, clauses,
Sections or Articles contained in this Agreement shall not affect the validity
of the remaining portions of this Agreement so long as the material purposes of
this Agreement can be determined and effectuated.

9.14

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall constitute an original but all of which, taken together, shall
constitute but one agreement.

9.15

Third Parties.  Except as otherwise expressly provided in this Agreement,
nothing contained in this Agreement shall be construed to create any right in,
duty to, standard of care with respect to, or any liability to any Person who is
not a party to this Agreement.





41




--------------------------------------------------------------------------------







9.16

No Waiver.  Any failure of a Party to enforce any of the provisions of this
Agreement or to require compliance with any of its terms at any time during the
pendency of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provision.

9.17

Delivery by Facsimile or PDF.  This Agreement, and any amendments hereto or, to
the extent signed and delivered by means of a facsimile machine or electronic
transmission in portable document format (pdf), shall be treated in all manner
and respects as an original Contract and shall be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person.  At the request of any Party, each other Party shall
re-execute original forms thereof and deliver them to the other Party.  No Party
shall raise the use of a facsimile machine or electronic transmission in pdf to
deliver a signature or the fact that any signature was transmitted or
communicated through such means as a defense to the formation of a Contract and
each Party forever waives any such defense.

[Signature page follows.]


























42




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Purchase and Sale Agreement to
be duly executed and delivered as of the Agreement Time.

SELLER:




WHITE  HORSE ENERGY, LLC

 

By:    /s/ Steve Brown

Name:  Steve Brown

Title:    Manager

 

 

 

BUYER:




BLUE EARTH, INC.

 

By:   /s/ Johnny Thomas

Name:  Dr. Johnny Thomas

Title:    President

 

 

 

 

 

 

 

 

 




































